UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 HEELYS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: x Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: November 16, 2012 Dear Stockholder: You are invited to attend a special meeting (the “Meeting”) of the holders (“Stockholders”) of shares of common stock (“Common Stock”) of Heelys, Inc. (the “Company”) to be held at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201 on Thursday, December 13, 2012 at 10:00 a.m. Central Time. As described in more detail in the enclosed proxy statement (the “Proxy Statement”), on October 22, 2012, we entered into an Asset Purchase Agreement with The Evergreen Group Ventures, LLC and one of its subsidiaries (the “Asset Purchase Agreement”), pursuant to which we agreed, subject to the approval of our Stockholders, to, among other things, sell substantially all of the operating assets of the Company and its subsidiaries (excluding the Company’s cash and marketable securities) (the “Sale”). At the Meeting, you will be asked to consider and vote upon a proposal to approve the Sale.As part of the Sale, we also are selling the name “Heelys” and we will need to change our name.Accordingly, we are asking you to vote to amend our Certificate of Incorporation to change our name to “HLYS Liquidation Company, Inc.,” contingent upon the closing of the Sale. Our board of directors (the“Board”) also has determined that it is in the best interests of our Stockholders, upon completion of the Sale, for the Company to be liquidated and dissolved pursuant to a Plan of Liquidation and Dissolution (the “Plan of Dissolution”), subject to the approval of the Plan of Dissolution by our Stockholders.Like the Sale, the Plan of Dissolution must be approved by at least a majority of the issued and outstanding shares of Common Stock. The Sale is not conditioned upon the Stockholders approving the Plan of Dissolution.The effectiveness of the Plan of Dissolution, however, is conditioned on the consummation of the Sale.Stockholders do not have dissenters’ rights of appraisal in connection with the Sale or the Plan of Dissolution. If the Stockholders approve the Sale and the Plan of Dissolution, immediately upon consummation of the Sale, the Plan of Dissolution will take effect.Upon the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State, the winding up,liquidation and dissolution of the Company pursuant to the Plan of Dissolutionwill commence.The Company plans to distribute, in an initial distribution (with potential subsequent installment distributions thereafter), cash from the Sale and the Company’s other cash, subject to a contingency reserve for remaining costs and liabilities, within 30 days after the filing of a Certificate ofDissolution with the Delaware Secreteryof State.The amount and timing of the distributions to Stockholders will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution and the Asset Purchase Agreement.On the bases described in the Proxy Statement, the Board anticipates that the amount of the initial distribution to Stockholders will be approximately $2.00 per share of Common Stock. As a result of the consummation of the Sale, the Company will cease to be engaged in an ongoing business and will not be eligible to remain listed on the The Nasdaq Capital Market.The Company intends to (a) file a Certificate of Dissolution with the Delaware Secretary of State and (b) delist from the The Nasdaq Capital Market as soon as practicable following the closing of the Sale.In addition, the Company plans to deregister its shares of Common Stock under Section 12(b), and suspend its periodic reporting obligations under Section 15(d), of the Securities Exchange Act of 1934, as amended. The Sale pursuant to the Asset Purchase Agreement is the result of a broad review of strategic alternatives by the Board.The Board retained Roth Capital Partners, LLC (“Roth”) to, among other things, provide an opinion (the “Fairness Opinion”) regarding the fairness to the Company, from a financial point of view, of the consideration to be paid to the Company pursuant to the Sale.Roth has provided the Board with its opinion that as of October 20, 2012 the consideration to be received by the Company pursuant to the Sale is fair to the Company from a financial point of view. The Board has reviewed the Asset Purchase Agreement and the Fairness Opinion, as well as other relevant materials, carefully and has unanimously concluded that the Sale, pursuant to the Asset Purchase Agreement, in its opinion, is advisable and fair to and in the best interests of the Company and the Stockholders, and should be presented to the Stockholders for approval.The Board additionally has concluded that it is in the best interests of the Company to effect the change of the Company’sname and toliquidate and dissolve the Company pursuant to the Plan of Dissolution, subject to the consummation of the Sale.The Board unanimously recommends that Stockholders vote in favor of the Sale, the amendment to the Company’s Certificate of Incorporation to change its corporate name and the Plan of Dissolution. The Proxy Statement sets forth information about the background to and details of the Sale, the terms of the Plan of Dissolution and the Meeting.The Proxy Statement additionally requests Stockholder approval of, and contains information with respect to: (a) a non-binding advisory vote on certain executive compensation described in the Proxy Statement that is payable as a result of the Sale, as required by applicable laws; and (b) the grant of authority of the Board to adjourn the Meeting, even if a quorum is present, if necessary or appropriate in the sole discretion of the Board, includingto solicit additional proxies in the event that there are insufficient shares present in person or by proxy voting in favor of the Sale, the amendment to the Company’s Certificate of Incorporation to change its corporate name and/or the Plan of Dissolution.The Board unanimously recommends that the Stockholders vote in favor of these additional proposals. Please carefully consider the information set forth in the Proxy Statement and related materials and consult your financial, income tax or other professional advisors as appropriate. On behalf of the Board, I hope that you will attend the Meeting and vote in favor of the proposals. Sincerely, /s/ Gary L. Martin Gary L. Martin Chairman of the Board of Heelys, Inc. 3200 Belmeade Drive, Ste. 100 Carrollton, Texas 75006 www.heelys.com NOTICE OF SPECIAL MEETING OF STOCKHOLDERS REGARDING THE SALE OF SUBSTANTIALLY ALL OF THE ASSETS AND THE LIQUIDATION AND DISSOLUTION OF HEELYS, INC. TO BE HELD DECEMBER 13, 2012 To the Stockholders of Heelys, Inc.: NOTICE IS HEREBY GIVEN that a Special Meeting of Stockholders of Heelys, Inc. (the “Company”) will be held on Thursday, December 13, 2012 at 10:00 a.m. Central Time at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201 (the “Meeting”), for the following purposes: 1.To consider and vote on a proposal to approve the sale of substantially all of the assets of the Company and its subsidiaries (the “Sale”) pursuant to, and the other transactions contemplated by, the Asset Purchase Agreement attached as Annex A to the accompanying proxy statement; 2.To consider and vote on a proposal to approve an amendment to the Company’s Certificate of Incorporation to change its corporate name to “HLYS Liquidation Company, Inc.,” contingent on and effective upon the consummation of the Sale; 3.To consider and vote on a proposal to approve the Plan of Liquidation and Dissolution in the form attached as Annex B to the accompanying proxy statement pursuant to which the Company will be liquidated, wound up and dissolved (the “Plan of Dissolution”); 4.To conduct a non-binding advisory vote approving certain executive compensation payable as a result of the Sale, asdescribed in the accompanying proxy statement; 5.To grant authority to the Board of Directors of the Company (the “Board”)to adjourn the Meeting, even if a quorum is present, if necessary or appropriate in the sole discretion of the Board, includingto solicit additional proxies in the event that there are insufficient shares present in person or by proxy voting in favor of the Sale,the amendment to the Company’s Certificate of Incorporation to change its corporate nameand/or the Plan of Dissolution; and 6.To take action on any other business that may properly come before the Meeting and any adjournment or postponement thereof. Only stockholders of the Company who owned the Company’s common stock at the close of business on November 15, 2012 can vote at the Meeting or any adjournment or postponement of the Meeting. All stockholders of the Company are cordially invited to attend the Meeting in person.To assure your representation at the Meeting, however, you are urged to mark, sign and return the enclosed proxy as promptly as possible in the postage-prepaid envelope for that purpose, or in the other manners set forth in the accompanying proxy statement.If you later desire to revoke your proxy for any reason, you may do so in the manner provided in the accompanying proxy statement.Your shares of the Company’s common stock will be voted in accordance with the instructions you have given in the proxy.You will find more instructions on how to vote in the accompanying proxy statement. Accompanying this Notice of Special Meeting of the Company’s stockholders are (a) a proxy statement and attached annexes and (b) a form of proxy (or a voting instruction form if you hold shares of common stock through a broker or other intermediary). The enclosed materials require the Company’s stockholders to make important decisions with respect to the Company.Please read carefully the accompanying proxy statement and its annexes,because these documents contain detailed information relating to, among other things, the sale of substantially all of the assets and winding up, liquidation and dissolution of the Company.If you are in doubt as to how to make these decisions, please consult your financial, legal or other professional advisors. NEITHER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES REGULATORY AGENCY HAS APPROVED OR DISAPPROVED ANY OF THE MATTERS TO BE ACTED UPON AT THE SPECIAL MEETING, PASSED UPON THE MERITS OR FAIRNESS OF SUCH MATTERS OR PASSED UPON THE ADEQUACY OR ACCURACY OF THE DISCLOSURE IN THIS PROXY STATEMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. By order of the Board of Directors, /s/ Barbara A. Nagy Barbara A. Nagy Corporate Secretary Carrollton, Texas November 16, 2012 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on December 13, 2012: This Notice of Special Meeting of the Company’s stockholders and the proxy statement and related materials are available on the Company’s website, available at http://investors.heelys.com PROXY STATEMENT FOR SPECIAL MEETING OF STOCKHOLDERS INTRODUCTION This Proxy Statement (this “Proxy Statement”) is furnished in connection with the solicitation of proxies from the holders of shares of the issued and outstanding common stock (“Common Stock”) of Heelys, Inc. (the “Company”) to be voted at a Special Meeting of Stockholders to be held on Thursday, December 13, 2012, at 10:00 a.m. Central Time, at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201 (the “Meeting”). The enclosed proxy is solicited by the Board of Directors of the Company (the “Board”).These proxy materials have been prepared for the Board by the Company’s management.This Proxy Statement and the proxy card are first being mailed to the holders of Common Stock entitled to vote at the Meeting (“Stockholders”) on or about November 21, 2012. The mailing address of the Company’s principal executive office is 3200 Belmeade Drive, Ste. 100, Carrollton, Texas 75006. Capitalized terms used but not defined in this Proxy Statement have the meanings set forth in the “Glossary of Terms” section beginning on page7 below. The terms “we,” ”our,” “us” or “Heelys” refer to the Company and its subsidiaries. SUMMARY TERM SHEET The following is a summary of certain information contained elsewhere in this Proxy Statement or in its annexes.This information is not, and is not intended to be, complete.This is a summary only and is qualified in its entirety by the more detailed information appearing elsewhere in this Proxy Statement and the annexes hereto.Stockholders are urged to review carefully the entirety of this Proxy Statement and all annexes hereto.Certain capitalized terms used in this Proxy Statement have the meanings set forth in the “Glossary of Terms” section beginning on page 7 below. Meeting The Meeting will be held on Thursday, December 13, 2012 at 10:00 a.m. Central Time at the offices of Gardere Wynne Sewell LLP, 1601 Elm Street, Suite 3000, Dallas, Texas 75201 for the purposes of approving: · The sale of substantially all of the assets of the Company and its subsidiaries pursuant to, and the other transactions contemplated by, the Asset Purchase Agreement (the “Asset Purchase Agreement”) attached as Annex A to this Proxy Statement (the “Sale” and such proposal being the “Sale Proposal”); · An amendment to the Company’s Certificate of Incorporation to change its corporate name to “HLYS Liquidation Company, Inc.,”contingent on and effective upon the consummation of the Sale (the “Name Change” and such proposal being the “Name Change Proposal”); · The Plan of Liquidation and Dissolution in the form attached as Annex B to this Proxy Statement (the “Plan of Dissolution”), pursuant to which the Company will be liquidated, wound up and dissolved (the “Winding Up”), contingent upon the consummation of the Sale (the “Plan of Dissolution Proposal”); · A non-binding, advisory proposal regarding certain executive compensation described below that is payable as a result ofthe Sale (the “Advisory Vote on Change of Control Compensation”); · The grant of authority to the Board to adjourn the Meeting, even if a quorum is present, in the sole discretion of the Board, includingto solicit additional proxies in the event that there are insufficient shares present in person or by proxy voting in favor of the Sale Proposal, the Name Change Proposal and/or the Plan of DissolutionProposal (the “Adjournment Proposal”); and Page 1 of 51 · Any other business that may properly come before the Meeting and any adjournment or postponement thereof. The Record Date and Quorum The record date for determining the Stockholders entitled to receive notice of and to vote at the Meeting is the close of business on November 15, 2012 (the “Record Date”). A Stockholder is entitled to receive notice of, and to vote at, the Meeting if such Stockholder owned shares of Common Stock at the close of business on the Record Date.A Stockholder of record will have one vote for each share of Common Stock held at the close of business on the Record Date.At the close of business on the Record Date, there were27,571,052 shares of Common Stock outstanding and entitled to vote at the Meeting. A quorum is necessary to hold the Meeting and conduct business.The presence, either in person or represented by proxy, of Stockholders who can direct the vote of at least a majority of the outstanding shares of Common Stock as of the Record Date is considered a quorum.A Stockholder is counted present at the Meeting if (a) the Stockholder is present and votes in person at the Meeting or (b) the Stockholder has properly submitted a proxy. Shares of Common Stock that are not voted by the broker who is the record holder of the shares because the broker is not instructed to vote and does not have discretionary authority to vote (i.e., broker non-votes) and shares that are not voted in other circumstances in which proxy authority is defective or has been withheld, will be counted for purposes of establishing a quorum. If a quorum is not present, the Meeting will be adjourned until a quorum is obtained. In addition, even if a quorum is present, the Board may hold a vote on the Adjournment Proposal, if in its sole discretion, it determines that it is necessary or appropriate for any reason to adjourn the Meeting to a later date.See “Proposal No. 5 – Adjournment.” The Sale Asset Purchase Agreement Following is a summary of the principal terms of the Asset Purchase Agreement: · Pursuant to the Asset Purchase Agreement, the Seller Parties will sell to the Buyer Parties substantially all of the operating assets of the Seller Parties. · The total consideration for the purchase and sale of the assets of the Seller Parties is $13.9 million in cash, plus the assumption of certain specified liabilities, all subject to an adjustment based upon the Working Capital of the Seller Parties as of the Closing Date.If the Working Capital is less than the Working Capital Target of $11,450,000, the Purchase Price will be decreased dollar for dollar.If the Working Capital is more than $11,600,000, the Purchase Price will be increased dollar for dollar.These adjustments to the Purchase Price and the mechanism for such adjustments are more specifically described in the Asset Purchase Agreement and elsewhere in this Proxy Statement.See “Proposal No. 1 – Sale – Summary of Proxy Statement – Purchase Price.” · The Asset Purchase Agreement contains a number of representations and warranties of the Seller Parties to the Buyer Parties relating to, among other things:organization of the Seller Parties; authority of the Seller Parties; conflicts and consents; periodic reporting with the Commission and financial statements; the absence of undisclosed liabilities; the absence of certain changes and certain events; material contracts; title to the purchased assets; condition and sufficiency of assets; real property; intellectual property; inventory; accounts receivable; customers and suppliers; insurance; legal proceedings and Governmental Orders; compliance with laws and permits; environmental matters; employee benefit matters; employment matters; taxes; product liability claims; transactions with affiliates; brokers; vote required for the Sale; state anti-takeover statutes; solvency; and voting agreements. · The Asset Purchase Agreement contains a number of representations and warranties of the Buyer Parties to the Seller Parties relating to, among other things: organization of the Buyer Parties; authority of the Buyer Parties; conflicts and consents; brokers; legal proceedings; financing; disclaimers of representations and warranties; and independent investigation. · The conditions precedent to the obligations of the Buyer Parties to complete the Sale (each of which may be waived by Buyer at or before Closing), include the following: Page 2 of 51 o the representations and warranties of the Seller Parties in the Asset Purchase Agreement, the other Transaction Documents, and any certificate or other writing delivered pursuant to the Asset Purchase Agreement must be true and correct in all material respects on and as of the date of signing the Asset Purchase Agreement and on the Closing Date (subject to certain exceptions); o the Seller Parties’ performance in all material respects of their respective agreements, covenants and conditions set forth in the Asset Purchase Agreement and the other Transaction Documents, as applicable, on or before the Closing Date; o the absence of a Governmental Order making the Sale illegal, or otherwise restraining or prohibiting the consummation of the Sale, or causing the Sale to be rescinded following its completion; o the Seller Parties receiving all approvals, consents, and waivers that are necessary to consummate the Sale, unless the failure to receive the foregoing (except the approval of the Sale by the Stockholders) would not result in a Material Adverse Effect or materially adversely affect the Seller Parties’ ability to perform their respective obligations under the Asset Purchase Agreement; o the absence of a Material Adverse Effect; o the delivery of the signatures, certificates, instruments, and other deliverables by the Seller Parties and the Company that are contemplated by the Asset Purchase Agreement; and o the absence of Encumbrances relating to the purchased assets, other than certain specified Permitted Encumbrances. · The Asset Purchase Agreement contains numerous covenants of the Seller Parties and the Buyer Parties during the period up to and including the Closing Date. The covenants that are specific to the Seller Parties generally relate to, among other things: the conduct of the Seller Parties’ business operations before the Closing; providing the Buyer Parties with access to, and deliveries of, certain information; holding a meeting of the Stockholders and soliciting proxies to the Stockholders to obtain the approval of the Sale by the Stockholders; notifications to Buyer of certain events; certain employee matters; keeping certain information concerning the Seller Parties’ business and other matters confidential; non-solicitation of persons who are offered employment by the Buyer Parties; and the Seller Parties’ termination of certain intercompany contracts relating to licensing of intellectual property and distribution.In addition, the Company must maintain for a period of time available funds sufficient to pay all liabilities of the Seller Parties that are not being assumed by the Buyer Parties when they become due, plus immediately available funds equal to at least $5 million.The Asset Purchase Agreement contains additional covenants of the Seller Parties and the Buyer Parties relating to, among other things: making notices to, and obtaining consents, authorizations, orders, and approvals from, Governmental Authorities in connection with the Sale; using commercial reasonable efforts to take such actions as are necessary to expeditiously satisfy the closing conditions of the parties; making public announcements of the Asset Purchase Agreement and the Sale; payment of Taxes and fees incurred in connection with the Asset Purchase Agreement and the other Transaction Documents; access to retained books and records; the execution and delivery of certain documents and the taking of certain actions to effect the Sale; and remitting certain accounts receivable to the other parties from and after the Closing. · For the 30-day period commencing October 22, 2012, the Seller Parties are permitted to initiate, solicit and encourage inquiries, proposals or offers that could constitute an alternative transaction proposal (or engage in other efforts or attempts that could lead to an alternative transaction proposal).See “Proposal No. 1 – Sale – Summary of Asset Purchase Agreement – Go-Shop; No-Shop” below. · After expiration of such 30-day period (the “No-Shop Start Date”) and until the closing of the Sale, the Seller Parties must cease all such solicitation activities and not engage in similar activities set forth in the Asset Purchase Agreement.See “Proposal No. 1 – Sale – Summary of Asset Purchase Agreement – Go-Shop; No-Shop” below. · During the period commencing on the No-Shop Start Date and ending on the date of receipt of approval by the Stockholders of the Sale, the Seller Parties may, under certain circumstances, provide information to and participate in discussions or negotiations with third parties with respect to certain alternative transaction proposals that are Superior Proposals.The Company must give the Buyer the opportunity to revise its proposal so that any other alternative transaction proposals no longer are Superior Proposals.See “Proposal No. 1 – Sale – Summary of Asset Purchase Agreement – Go-Shop; No-Shop” below. · The Asset Purchase Agreement may be terminated at any time before the Closing upon the mutual consent of Buyer and the Company.In addition, the Asset Purchase Agreement may be terminated by Buyer upon the occurrence of certain events, including, without limitation, the following: o there has been an uncured breach, inaccuracy in, or failure to perform any representation, warranty, covenant or agreement made by the Seller Parties pursuant to the Asset Purchase Agreement that would give rise to the failure of any of the Buyer’s closing conditions, if Buyer is not in material breach of any provision of the Asset Purchase Agreement; Page 3 of 51 o Buyer’s closing conditions have not been, or it becomes apparent that any of such conditions will not be, fulfilled by December 31, 2012 ( the “Drop-Dead Date”), unless Buyer is responsible for such failure to comply with such conditions; o Stockholder approval of the Sale is not obtained; o the Board or the Seller Parties take certain specified actions with respect to, among other things, pursuing entry into an alternative transaction similar to the Sale with a third-party, or if the Company fails to hold a Stockholder meeting to approve the Sale within ten business days before the Drop-Dead Date; or o there shall be any law that makes consummation of the Sale illegal or otherwise prohibited or there shall be any Governmental Order restraining or enjoining the Sale, and such Governmental Order shall have become final and non-appealable. · The Company, acting as the Seller Parties’ Representative, may terminate the Asset Purchase Agreement upon the occurrence of certain events, including, without limitation, the following: o there has been an uncured breach, inaccuracy in, or failure to perform any representation, warranty, covenant or agreement made by Buyer pursuant to the Asset Purchase Agreement that would give rise to the failure of any of the Seller Parties’ closing conditions, if the Seller Parties are not in material breach of any provision of the Asset Purchase Agreement; o the Seller Parties’ closing conditions have not been, or it becomes apparent that any of such conditions will not be, fulfilled by the Drop-Dead Date, unless the Seller Parties are responsible for such failure to comply with such conditions; o Stockholder approval of the Sale is not obtained; provided, that the Seller Parties may not terminate the Asset Purchase Agreement for failure to obtain the Stockholder approval if any of the Seller Parties has breached in any material respect its obligations under the Asset Purchase Agreement in any manner that proximately contributed to the failure to obtain the Stockholder approval; o before receipt of the Stockholder approval of the Sale, the Seller Parties enter into a definitive agreement relating to an alternative transaction proposal with a third-party that constitutes a Superior Proposal, subject to payment of the applicable termination fee due to Buyer; or o there shall be any law that makes consummation of the Sale illegal or otherwise prohibited or there shall be any Governmental Order restraining or enjoining the Sale, and such Governmental Order shall have become final and non-appealable. · If (a) Buyer terminates the Asset Purchase Agreement because (i) there has been an uncured breach, inaccuracy in, or failure to perform any representation, warranty, covenant or agreement made by the Seller Parties pursuant to the Asset Purchase Agreement that would give rise to the failure of any of the Buyer’s closing conditions, and Buyer is not in material breach of any provision of the Asset Purchase Agreement, or (ii) the Board or the Seller Parties take certain specified actions with respect to, among other things, pursuing entry into an alternative transaction similar to the Sale with a third-party, or because the Company fails to hold the Meeting within ten business days before December 31, 2012, (b) the Seller Parties terminate the Asset Purchase Agreement to enter into a transaction that constitutes a Superior Proposal, (c) the Seller Parties do not consummate the Sale by December 31, 2012 and such failure constitutes a breach of the Asset Purchase Agreement or (d) Buyer or the Seller Parties terminate the Asset Purchase Agreement because of a failure to obtain the Stockholder approval of the Sale, and in the case of clauses (a), (c), and (d), at any time during the six-month period following such termination of the Asset Purchase Agreement, one or more of the Seller Parties accepts any alternative transaction proposal or enters into a definitive agreement with respect to an alternative transaction proposal, then the Seller Parties must pay to Buyer (x) in the case of a termination described in clauses (a), (b), or (c) above, no later than five business days after receipt of written demand, a termination fee equal to 4.25% of the aggregate consideration payable pursuant to the alternative transaction proposal, or (y) in the case of a termination described in clause (d), no later than five business days after the receipt of any consideration pursuant to the alternative transaction, a termination fee equal to 4.25% of any such consideration received in such alternative transaction.The calculation of either such termination fee excludes any consideration to the extent attributable to cash, cash equivalents or marketable securities being sold to the third-party. Page 4 of 51 · Subject to certain exceptions, the representations, warranties and covenants in the Asset Purchase Agreement do not survive the Closing Date.The covenants in the Asset Purchase Agreement that survive the Closing Date relate to, among others, the following matters: the provisions governing the adjustments to the Purchase Price; allocation of the Purchase Price and ad valorem taxes; third party consents; covenants relating to employees and employee benefits; confidentiality; non-solicitation of certain employees; breaches of certain covenants; governmental approvals and consents; receivables; transfer taxes; access to retained books and records; and cash retention. · Absent fraud or intentional misrepresentation with intent to defraud, the Buyer Parties have no right of recovery against any of the Seller Parties resulting from any breach of any representation, warranty, or covenant (other than the specified surviving obligations) contained in Asset Purchase Agreement. Voting Agreements Capital Southwest Venture Corporation, which currently owns 9,317,310 shares of Common Stock, or approximately 33.79% of the issued and outstanding Common Stock, and Patrick F. Hamner, one of the Company’s directors who currently owns 363,150 shares of Common Stock, or approximately 1.3% of the issued and outstanding Common Stock (and who currently holds options to purchase an additional 790,000 shares of Common Stock, or approximately 2.9% of the issued and outstanding Common Stock), entered into voting agreements with Buyer on October 22, 2012, pursuant to which they agreed, among other things, to vote their shares in favor of the Sale and grant to Buyer an irrevocable proxy with respect to their respective shares covered by the voting agreements.The Company is a party to these voting agreements for the limited purposes set forth in the voting agreements.See “Proposal No. 1 – Sale – Summary of Asset Purchase Agreement – Voting Agreements” below. Board Approval; Fairness Opinion The Board established a special committee, composed of directors of the Company, to evaluate the proposal from the Buyer Parties and others, and to make a recommendation to the Board, with respect to the Sale.This special committee engaged Roth, an independent investment banking firm, to evaluate the Sale and to provide its opinion as to the fairness to the Company, from a financial point of view, of the consideration to be paid to the Company pursuant to the Asset Purchase Agreement.Roth delivered an opinion to the Board, dated October 20, 2012, that, subject to the limitations set forth in its opinion, the payment of $13,900,000 in cash, which is subject to adjustment, and the assumption of certain liabilities by the Buyer Parties, is fair, from a financial point of view, to the Company. The Board, upon recommendation from its special committee, taking into account the fairness opinion received from Roth, unanimously approved and authorized the Asset Purchase Agreement and the Sale. See “Proposal No. 1 – Sale” below. Name Change If the Stockholders approve the Sale, the Company is proposing to change its name to “HLYS Liquidation Company, Inc.,” subject to approval by the Stockholders of an amendment to the Company’s Certificate of Incorporation to effect the name change.See “Proposal No. 2 – Name Change” below. Winding Up If the Stockholders approve the Sale and the Plan of Dissolution, then upon the consummation of the Sale, the Plan of Dissolution will become effective.Pursuant to the Plan of Dissolution: · The Company will file a Certificate of Dissolution with the Delaware Secretary of State and will commence the sale of any of its remaining assets and take the other related winding up activities set forth in the Plan of Dissolution. · After filing the Certificate of Dissolution with the Delaware Secretary of State, the Company will be delisted from The Nasdaq Capital Market, the Company will make liquidating distributions from time to time to the Stockholders of record at the time of filing the Certificate of Dissolution with the Delaware Secretary of State, subject to any amounts required to be paid under the Asset Purchase Agreement and certain Board determinations. · Such liquidating distributions may occur in a single distribution or in a series of distributions, in such amounts and at such time or times as the Board in its absolute discretion, and in accordance with the DGCL, may determine.If the Stockholders approve the Sale and the Plan of Dissolution, we anticipate making an initial distribution in the amount of $2.00 per share of Common Stock within 30 days after the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State. · The Company may establish a contingency reserve for tax obligations and other expenses.As of the date hereof, the Company anticipates that the amount of this reserve will be approximately $6.7 million. Page 5 of 51 · All liquidating distributions must be made before the tenth anniversary of the effective date of the Plan of Dissolution. See “Proposal No. 3 – Plan of Dissolution – Summary of Plan of Dissolution” below. No Dissenters’ Rights of Appraisal Under applicable law, Stockholders do not have dissenters’ rights of appraisal in connection with the Sale or the Plan of Dissolution. Stockholder Distributions If the Plan of Dissolution is approved, the timing of any distributions to Stockholders upon consummation of the Sale depends upon, among other factors, the timing of theCompany’s subsidiaries performing all of their obligations and requirements and subsequently making a liquidating distribution to the Company consisting of the balance of cash available to those subsidiaries after the closing of the Sale and payment of all liabilities and obligations.See “Risk Factors” below. If the Stockholders approve the Sale and the Plan of Dissolution, subject to the calculation of the Working Capital and any adjustment to the Purchase Price, the satisfaction of the liabilities of the Company and its subsidiaries pursuant to the Plan of Dissolution and certain assumptions, the Company currently estimates that the net proceeds available for distribution to the Stockholders after the satisfaction of the Company and its subsidiaries’ liabilities and the completion of the Winding Up will be between $62.5 million and $66.5 million in the aggregate, or approximately $2.23 to $2.37 per share of Common Stock (based on the number of outstanding shares of Common Stock on the date hereof plus the additional shares of Common Stock to be issued upon vesting of certain restricted stock units awards, as described in “Proposal No. 4 – Advisory Vote on Change in Control Compensation” below).The Company anticipates (on the same basis) that approximately $2.00 per share of Common Stock will be distributed to Stockholders in an initial distribution after the filing of a Certificate of Dissolution with the Delaware Secretary of State, followed by one or more additional distributions to the Stockholders, subject to the amount of a contingency reserve and the Company’s obligation under the Asset Purchase Agreement to maintain, until the Working Capital Adjustment is finalized, funds sufficient to pay all liabilities of the Seller Parties that are not being assumed by the Buyer Parties when they become due, plus immediately available funds equal to at least $5 million, and other actions to be taken pursuant to the Plan of Dissolution. The Company currently anticipates that the initial distribution to the Stockholders will occur within 30 days after the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State, assuming the Stockholders approve the Sale and the Plan of Dissolution, and that the Sale is consummated. Stock Exchange Listing; Deregistration As a result of the consummation of the Sale, the Company will cease to be engaged in an ongoing business and will not be eligible to remain listed on the The Nasdaq Capital Market.The Company intends to (a) file a Certificate of Dissolution with the Delaware Secretary of State and (b) delist from the The Nasdaq Capital Market as soon as practicable following the closing of the Sale.In addition, the Company plans to deregister its shares of Common Stock under Section 12(b), and suspend its periodic reporting obligations under Section 15(d), of the Exchange Act. Interests of Certain Persons in Matters to be Acted Upon Other than as set forth herein, the Company is not aware of any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, of any director, executive officer or any associate or affiliate of any of the foregoing in any matter, to be acted upon at the Meeting. The Sale would result in certaincompensation being payable to the Company’s executive officers.See “Proposal No. 4 – Advisory Vote on Change of Control Compensation.” It is anticipated that, conditioned upon the closing of the Sale, Buyer will offer employment to a majority of our employees, including certain of our officers. Two of the Company’s directors, Gary L. Martin and Glenn M. Neblett, are employed by Capital Southwest Corporation, and Richard F. Strup is a director of Capital Southwest Corporation.Capital Southwest Corporation is an affiliate of Capital Southwest Venture Corporation, a Stockholder.Patrick F. Hamner, also one of our directors, previously was employed by Capital Southwest Corporation and the Company.Capital Southwest Venture Corporation currently owns approximately 33.79% of our current issued and outstanding Common Stock.Mr. Hamner currently owns approximately 1.3% of our current issued and outstanding Common Stock (and currently exercisable options to purchase, at a price of $4.05 per share, approximately 2.9% more of our current issued and outstanding Common Stock). Capital Southwest Venture Corporation and Mr. Hamner each has entered into a voting agreement with Buyer agreeing, among other things, to vote its and his shares in favor of the Sale.See “Proposal No. 1 – Sale – Summary of Asset Purchase Agreement – Voting Agreements” below. Page 6 of 51 Following our dissolution, our directors and executive officers will be entitled to continuing indemnification and liability insurance. Tax Consequences of the Sale and the Winding Up See “Certain U.S. Federal Income Tax Considerations” and “Certain Non-U.S. Tax Considerations” below. Solicitation of Proxies We will bear the entire cost of solicitation of proxies, including preparation, assembly and mailing of this Proxy Statement and the proxy card.Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding shares of our Common Stock in their names that are beneficially owned by others to forward to such beneficial owners.We may reimburse persons representing beneficial owners for their costs of forwarding the solicitation material to such beneficial owners. We currently do not intend to employ any proxy solicitation firms to assist with soliciting the return of proxies from Stockholders.Original solicitation of proxies by mail may be supplemented by telephone, email, facsimile or personal solicitation by our directors, officers or other regular employees. We will not pay any additional compensation to any of our officers, directors or regular employees for such services. Risk Factors For a description of certain risk factors in respect of the business of the Company and its subsidiaries, see the risk factors set forth in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011.For a description of certain risk factors in respect of the Sale, the Plan of Dissolution, the Winding Up and related matters,see “Risk Factors” below. TABLE OF CONTENTS INTRODUCTION 1 SUMMARY TERM SHEET 1 GLOSSARY OF TERMS 7 FORWARD-LOOKING STATEMENTS 9 CAUTIONARY STATEMENT 10 QUESTIONS AND ANSWERS ABOUT THE MEETING 10 RISK FACTORS 19 PROPOSAL NO. 1 – SALE 22 PROPOSAL NO. 2 – NAME CHANGE 36 PROPOSAL NO. 3 – PLAN OF DISSOLUTION 37 PROPOSAL NO. 4 – ADVISORY VOTE ON CHANGE OF CONTROL COMPENSATION 41 PROPOSAL NO. 5 – ADJOURNMENT 45 COMMON STOCK OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 45 INTERESTS OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON 47 CERTAIN U.S. FEDERAL INCOMETAX CONSIDERATIONS 47 CERTAIN NON-U.S. TAX CONSIDERATIONS 50 OTHER BUSINESS 50 STOCKHOLDER PROPOSALS FOR 2 50 WHERE YOU CAN FIND ADDITIONAL INFORMATION 50 Annex A Asset Purchase Agreement, dated October 22, 2012, by and among The Evergreen Group Ventures, LLC, TEG Bronco Acquisition Company, LLC, Heelys, Inc., Heeling Sports Limited, Heeling Sports EMEA SPRL, and Heeling Sports Japan, K.K. *The foregoing exhibit excludes confidential disclosure schedules that are part of the Asset Purchase Agreement. Annex B Plan of Liquidation and Dissolution of Heelys, Inc. Annex C Opinion of Roth Capital Partners, LLC GLOSSARY OF TERMS All capitalized terms used in this Proxy Statement but not otherwise defined in this Proxy Statement have the following meanings: “2006 Plan” means the Heelys, Inc. 2006 Stock Incentive Plan, as amended and restated as of May 20, 2010. “Affiliates” has the meaning set forth in the Asset Purchase Agreement. “Buyer” means TEG Bronco Acquisition Company, LLC, a Delaware limited liability company. Page 7 of 51 Table of Contents “Buyer Parent” means The Evergreen Group Ventures, LLC, a Delaware limited liability company. “Buyer Parties” means Buyer and Buyer Parent, collectively. “Code” means the Internal Revenue Code of 1986, as amended. “Closing” has the meaning set forth in the Asset Purchase Agreement. “Closing Date” has the meaning set forth in the Asset Purchase Agreement. “Commission” means the Securities and Exchange Commission. “Company Cash” means the amount, at any given time, of the Company’s cash and marketable securities. “DGCL” means the Delaware General Corporation Law. “Encumbrances” has the meaning set forth in the Asset Purchase Agreement. “EPS” means earnings per share of Common Stock. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Governmental Authorities” has the meaning set forth in the Asset Purchase Agreement. “Governmental Order” has the meaning set forth in the Asset Purchase Agreement. “Heelys EMEA” means Heeling Sports EMEA SPRL, a Belgian corporation. “Heelys Japan” means Heeling Sports Japan, K.K., a Japanese corporation. “Heelys Texas” means Heeling Sports Limited, a Texas limited partnership. “IRS” means the U.S. Internal Revenue Service. “Material Adverse Effect” has the meaning set forth in the Asset Purchase Agreement. “Permitted Encumbrances” has the meaning set forth in the Asset Purchase Agreement. “Purchase Price” has the meaning set forth in the Asset Purchase Agreement. “Roth” means Roth Capital Partners, LLC, the Company’s financial advisor in connection with the Sale. “Securities Act” means the Securities Act of 1933, as amended. “Seller Parties” means, collectively, the Company, Heelys EMEA, Heelys Japan and Heelys Texas. “Seller Parties’ Representative” has the meaning set forth in the Asset Purchase Agreement. “Superior Proposals” has the meaning set forth in the Asset Purchase Agreement. “Taxes” has the meaning set forth in the Asset Purchase Agreement. “Transaction Documents” has the meaning set forth in the Asset Purchase Agreement. “Working Capital” has the meaning set forth in the Asset Purchase Agreement. “Working Capital Target” has the meaning set forth in the Asset Purchase Agreement. Page 8 of 51 Table of Contents FORWARD-LOOKING STATEMENTS This Proxy Statement, including the “Summary Term Sheet” above, contains forward-looking statements (“forward-looking statements”) within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act regarding, among other things, the Sale, the approval of matters to be presented to the Stockholders at the Meeting, the timing of the Meeting, the liabilities of the Company, the net proceeds anticipated to be available for distribution to the Stockholders, the Plan of Dissolution, the Winding Up and the distribution of funds to Stockholders, all of which are based on information currently available to the Company’s management as well as management’s assumptions and beliefs. For this purpose, any statements contained in this Proxy Statement that are not statements of historical fact may be deemed to be forward-looking statements.When used in this Proxy Statement and in documents incorporated by reference herein, forward-looking statements include, without limitation, statements regarding our expectations, beliefs, or intentions that are signified by terminology such as “subject to,” “believes,” “anticipates,” “plans,” “expects,” “intends,” “estimates,” “may,” “will,” “should,” “can,” the negatives thereof, variations thereon and similar expressions.Such forward-looking statements reflect the Company’s current views with respect to future events, based on what the Company believes are reasonable assumptions; however, such statements are subject to certain risks and uncertainties. Risks include, but are not limited to: · The Sale, even if approved by the Stockholders, may not be completed; · The timing and amount of distributions to Stockholders cannot be predicted with certainty; · Any estimate of the amount available for distribution to Stockholders could be reduced if the Company’s expectations regarding operating expenses, employee retention, costs of satisfying or discharging liabilities and winding up costs are inaccurate; · Any estimate of the amount available for distribution to Stockholders is based on a number of assumptions, including with respect to administrative and professional expenses incurred in connection with the Sale and the Winding Up, some or all of which may be inaccurate; · Any delay in the closing of the Sale will decrease the funds available for distribution, because the Company will continue to be subject to ongoing operating expenses; · The Company may face lawsuits or other claims and it may take time and Company resources to defend or settle any such lawsuits or claims; · Fluctuations in the exchange rate between the U.S. dollar and the foreign currencies of the Company’s subsidiaries may affect the funds available for distribution to Stockholders; · Stockholders could approve the Plan of Dissolution but vote against the Sale, thereby making the Sale impossible and adding great uncertainty as to the ability to make any distribution to Stockholders; · Stockholders could approve the Sale but not our Name Change, which may result in our inability to close the Sale; · The occurrence of certain events, changes or other circumstance could give rise to the termination of the Asset Purchase Agreement, which would result in the Sale not being consummated; · The Company may receive a Superior Proposal, the Asset Purchase Agreement may be terminated in connection with the Company’s pursuit of such alternative transaction, and that alternative transaction may not be consummated; · The Sale process may disrupt current plans and operations and we may face difficulties in employee retention; · The process of voluntarily winding up a public company involves significant uncertainties that affect both the amount that can be distributed to Stockholders and the time to complete the Winding Up; · The Company may not receive any competing transaction proposals or Superior Proposals because of the termination fee payable to the Buyer; · Stockholders will not be able to buy or sell shares of Common Stock after we file our Certificate of Dissolution with the Delaware Secretary of State; Page 9 of 51 Table of Contents · If the Common Stock were delisted from the The Nasdaq Capital Market but the Certificate of Dissolution is not filed, our Stockholders may find it difficult to dispose of their shares of our Common Stock; · If we decide to use a liquidating trust, as permitted by the Plan of Dissolution, interests of our Stockholders in such a trust may not be transferable; · Stockholders may not be able to recognize a loss for federal income tax purposes until they receive a final distribution from the Company, which may be three or more years after the Company’s dissolution; · Our directors and executive officers may have interests that are different from, or in addition to, those of Stockholders generally; · We will continue to incur the expenses of complying with public company reporting requirements until we deregister our shares of Common Stock under Section 12(b), and suspend our periodic reporting obligations under Section 15(d), of the Exchange Act; · The Board may at any time turn management of the Winding Up over to a third party, and some or all of our directors may resign from the Board at that time; · If we fail to create an adequate contingency reserve for payment of our expenses and liabilities, each Stockholder who receives liquidating distributions could be held liable for payment to our creditors of his or her pro rata share of amounts owed to creditors in excess of the contingency reserve, up to the amount actually distributed to such Stockholder in the dissolution; · If our contingent reserves are insufficient to satisfy our liabilities, creditors could assert claims against us seeking to prevent distributions or against our Stockholders to the extent of distributions they receive; · Tax treatment of any liquidating distributions may vary from Stockholder to Stockholder; and · The other risks set forth in the discussion of risk factors herein (see “Risk Factors” below). Stockholders are urged to consider these risks, uncertainties and factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may differ materially from those in the forward-looking statements.The Company disclaims any intention or obligation to update or review any forward-looking statements or information, whether as a result of new information, future events or otherwise.The Company undertakes no obligation to comment on analyses, expectations or statements made by third-parties in respect of the Company, the Sale or the Winding Up. CAUTIONARY STATEMENT Unless otherwise stated, the information contained in this Proxy Statement, including the “Summary Term Sheet” above, is given as of November 16,2012.No person has been authorized to give information or to make any representations in connection with matters to be considered at the Meeting other than those contained in this Proxy Statement and, if given or made, any such information or representations should not be relied upon in making a decision as to how to vote on the matters to be considered at the Meeting or be considered to have been authorized by the Company, or its directors or officers. Stockholders should not construe the contents of this Proxy Statement as legal, tax or financial advice and should consult with their own professional advisors as to the relevant legal, tax, financial or other matters in connection with the Meeting, the Sale, the Plan of Dissolution, the Winding Up and the other matters set forth in this Proxy Statement. QUESTIONS AND ANSWERS ABOUT THE MEETING The following are some questions that you, as a Stockholder, may have regarding the proposals contained in this Proxy Statement and brief answers to those questions.It constitutes on a summary of certain information in this Proxy Statement and we urge you to read carefully this entire Proxy Statement (including supplemental materials, if any), and the annexes hereto, and the documents referred to or incorporated by reference in this Proxy Statement, because the information in this section does not provide all of the information that may be important to a Stockholder with respect to the matters set forth in this Proxy Statement. MEETING What am I being asked to vote on? Page 10 of 51 Table of Contents At the Meeting, Stockholders will be asked to vote on the matters set forth in the Notice of Special Meeting of Stockholders that preceded this Proxy Statement.The matters scheduled to be voted on are as follows: 1. the Sale Proposal; 2. the Name Change Proposal; 3. the Plan of Dissolution Proposal; 4. the Advisory Vote on Change of Control Compensation Proposal; 5. the Adjournment Proposal; and 6. any other business that may properly come before the meeting and any adjournment or postponement thereof (as of the date hereof, the Boardknows of no other business to be presented for consideration at the Meeting). If any matters other than those referred to in the accompanying Notice of Meeting and this Proxy Statement should properly come before and be considered at the Meeting, it is intended that proxies in the form the Company provides to its Stockholders will be voted thereon in accordance with the judgment of the person voting such proxies. The Board is asking you to vote on these proposed items of business.This Proxy Statement, including its annexes, and the enclosed form of proxy are first being sent to Stockholders on or aboutNovember 21, 2012. How does the Board recommend that I vote? The Board recommends a vote “FOR” proposals 1-5 set forth above. Why is Stockholder approval being sought for the Sale Proposal, the Name Change Proposal and the Plan of Dissolution Proposal? Under the DGCL, approval by the holders of a majority of the outstanding voting power of the shares entitled to vote on the matter (i.e., shares of Common Stock) is required for certain fundamental corporate transactions, including the sale of all or substantially all of the assets of a corporation, the amendment tothe corporation’s Certificate of Incorporation to change its corporate name and the dissolution of a corporation. Are the approvals of the Sale Proposal, the Name Change Proposal and the Plan of Dissolution Proposal interdependent, or can only one of them be approved? The approval of the Sale, the Name Change and the Plan of Dissolution are independent matters.A vote “FOR” or “AGAINST” one proposal does not count as a vote “FOR” or “AGAINST” the other proposal.However, each of the Name Change and the Winding Up is conditioned on, and will not be implemented, unless and until the Sale is consummated.The Winding Up will commence upon consummation of the Sale.The Sale is not conditioned on the Stockholders approving the Name Change or the Plan of Dissolution. The Board believes that the Sale, the Name Change and the Winding Up are integral parts of an overall plan for the Company and that approval of each matter collectively represent the best alternative for Company and its Stockholders as of this time. Additionally, if the Stockholders approve the Sale, but not the Name Change, the Company may be unable to close the Sale, because we are required pursuant to the Asset Purchase Agreement to transfer our rights to the “Heelys” name to the Buyer. Who is entitled to vote at the Meeting? The Board has set November 15, 2012 as the Record Date for the Meeting.If you were a Stockholder of record at the close of business on November 15,2012, you are entitled to vote at the Meeting.You have one vote for each share of Common Stock you held on the Record Date. As of the Record Date, 27,571,052 shares of Common Stock were issued and outstanding.The Company does not have any other class of capital stock outstanding. How many shares must be present to hold the Meeting? A quorum is necessary to hold the Meeting and conduct business.The presence, either in person or represented by proxy, of Stockholders who can direct the vote of at least a majority of the outstanding shares of Common Stock as of the Record Date is considered a quorum.A Stockholder will be counted present at the Meeting if: Page 11 of 51 Table of Contents · the Stockholder is present and votes in person at the Meeting; or · the Stockholder has submitted a proxy properly. Shares of Common Stock that are not voted by the broker who is the record holder of the shares because the broker is not instructed to vote and does not have discretionary authority to vote (i.e., broker non-votes), and shares that are not voted in other circumstances in which proxy authority is defective or has been withheld, will be counted for purposes of establishing a quorum. If a quorum is not present, the Meeting will be adjourned until a quorum is obtained. In addition, even if a quorum is present, the Board may hold a vote on the Adjournment Proposal, if in its sole discretion, it determines that it is necessary or appropriate for any reason to adjourn the Meeting to a later date.See “Proposal No. 5 – Adjournment.” What is the difference between a Stockholder of record and a “street name” holder? If your shares are registered directly in your name, you are considered the Stockholder of record with respect to those shares. If any of your shares of Common Stock are held in a stock brokerage account or by a bank or other nominee, you are still considered the beneficial owner of those shares, but those shares are held in “street name.” How do I vote my shares of Common Stock? If you are a Stockholder of record, you can vote your shares without having to attend the Meeting by providing a proxy.This can be done by telephone, by Internet or by mailing your signed proxy card to us before the Meeting.You may also vote in person at the Meeting. The enclosed proxy card contains instructions for voting by telephone or Internet. If you hold your shares in street name, you must vote your shares following the procedures indicated to you by your broker or nominee on the voting instruction card. What if multiple Stockholders have the same address? If you and other residents at your mailing address own shares of Common Stock in street name, your broker or bank may have sent you a notice that your household will receive only one Proxy Statement.This practice is known as “householding,” and is designed to reduce our printing and postage costs.However, if any Stockholder residing at such an address wishes to receive a separate Proxy Statement, such Stockholder may submit a request to our Corporate Secretary or by calling toll free at 866-433-5464. What does it mean if I receive more than one proxy card? If you receive more than one proxy card, this means that you hold shares of Common Stock registered in more than one account.To ensure that all of your shares of Common Stock are voted, sign and return each proxy card you receive. If you wish to consolidate your accounts, please contact our stock transfer agent, American Stock Transfer & Trust Company, LLC, 6201 - 15th Avenue, Brooklyn, New York 11219 or by telephone at either 718-921-8124 or toll-free at 800-937-5449. In addition to a proxy card, you may also receive a “voting instructions” card which looks very similar to a proxy card.Voting instructions are prepared by brokers, banks or other nominees for Stockholders who hold shares of Common Stock in street name. Can I vote my shares of Common Stock in person at the Meeting? Yes.If you are a Stockholder of record, you may vote your shares of Common Stock at the Meeting by completing a ballot at the Meeting.However, even if you currently plan to attend the Meeting, we recommend that you submit your proxy ahead of time so that your vote will be counted if, for whatever reason, you later decide not to attend, or cannot attend, the Meeting. If you hold any shares of Common Stock in street name, you may vote those shares in person at the Meeting only if you obtain a signed proxy from your broker, bank or other nominee giving you the right to vote such shares at the Meeting. What vote is required to approve the Sale Proposal, the Name Change Proposal, the Plan of Dissolution Proposal, the Advisory Vote on Change of Control Proposal, the Adjournment Proposal and any other proposals that will be made at the Meeting? The presence, in person or by proxy, of at least a majority of the outstanding shares of Common Stock entitled to vote at the Meeting is necessary to establish a quorum for the transaction of business.Shares represented by proxies that contain one or more abstentions or broker non-votes will be counted as present for purposes of determining the presence or absence of a quorum for the Meeting. Only Stockholders of record at the close of business on November 15, 2012, the Record Date, are entitled to notice of, and to vote at, the Meeting and at any adjournments or postponements of the meeting.As of November 15, 2012, there were 27,571,052 shares of our Common Stock outstanding.Each share of Common Stock is entitled to one vote per share on all matters presented to our Stockholders for approval.The Company has no other class of voting securities outstanding. Page 12 of 51 Table of Contents Each of the Sale Proposal, the Name Change Proposal and the Plan of Dissolution Proposal require the affirmative vote of the holders of a majority of all outstanding shares of Common Stock entitled to vote.The Adjournment Proposal will be approved if it receives an affirmative vote of a majority of shares present or represented and entitled to vote at the Meeting. The Advisory Vote on Change of Control Proposal, which is non-binding, will become effective if it receives the affirmative vote of the holders of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote on that proposal. Broker non-votes occur when nominees, such as brokers and banks, holding shares on behalf of “street name” owners do not receive voting instructions from those owners regarding a matter and do not have discretionary authority to vote on the matter under Nasdaq Stock Market rules, but who submit a proxy.With respect to matters such as the Sale Proposal, the Name Change Proposal and the Plan of Dissolution Proposal, nominees cannot vote unless they receive instructions from the “street name” owner. The failure to receive such instructions as to such a matter results in a broker non-vote. With respect to the Adjournment Proposal, broker non-votes and abstentions will be counted to determine a quorum, but will not be counted as votes for or against any proposal and therefore have the practical effect of reducing the number of affirmative votes required to achieve a majority by reducing the total number of shares from which the majority is calculated. With respect to the Sale Proposal, the Name Change Proposal and the Plan of Dissolution Proposal, only shares affirmatively voted “FOR” the proposals will be counted as favorable votes. Shares of our Common Stock held by persons attending the Meeting but not voting, broker non-votes and shares of our Common Stock for which we received proxies but with respect to which holders of those shares have abstained from voting, will have the same effect as votes “AGAINST” the Sale Proposal, the Name Change Proposal and the Plan of Dissolution Proposal for purposes of determining whether or not the requisite vote was received. If you hold your shares of our Common Stock through a broker and wish to vote on the proposals described in this proxy statement that are “non-routine,” you must instruct your broker how to vote your shares. IF YOU FAIL TO INSTRUCT YOUR BROKER HOW TO VOTE WITH RESPECT TO THE SALE PROPOSAL, THE NAME CHANGE PROPOSAL AND THE PLAN OF DISSOLUTION PROPOSAL, THE RESULTING BROKER NON-VOTE ON SUCH PROPOSALS WILL HAVE THE EFFECT OF A VOTE “AGAINST” SUCH PROPOSALS. What are broker non-votes? If any of your shares of Common Stock are held by a broker, the broker may require your instructions in order to vote those shares.If you give the broker instructions, your shares that are held by the broker will be voted on a proposal as you direct.If you do not give instructions, your shares of Common Stock that are held by the broker will be considered to be “broker non-votes” and will not be voted on any proposal on which your broker does not have discretionary authority to vote. How are votes counted? Stockholders may also vote “FOR,” “AGAINST” or “ABSTAIN” on the proposals at the Meeting. If you vote “ABSTAIN” or “WITHHOLD,” your shares of Common Stock will be counted as present at the Meeting for the purposes of determining a quorum. If you “ABSTAIN” from voting on the proposals, your abstention has the same effect as a vote against those proposals. If you hold any shares of Common Stock in street name and do not provide voting instructions to your broker with respect to those shares, but the broker submits a proxy for the Meeting, those shares will be counted as present at the Meeting for the purpose of determining a quorum but will not be voted on any proposal on which your broker does not have discretionary authority to vote.Such a broker non-vote will have the effects described above. What if I do not specify on my proxy card how I want my shares of Common Stock voted? If you do not specify on your returned proxy card how you want to vote your shares of Common Stock, the persons named as proxies on the card will vote the shares as recommended by our Board: · “FOR” the Sale Proposal; · “FOR” the Name Change Proposal; · “FOR” the Plan of Dissolution Proposal; · “FOR” the Advisory Vote on Change of Control Compensation Proposal; and Page 13 of 51 Table of Contents · “FOR” the Adjournment Proposal. Can I change my vote? Yes.You may change your vote and revoke your proxy at any time before it is voted at the meeting in any of the following ways: · by delivering a written notice of revocation to the Company’s Corporate Secretary; · by submitting another properly signed proxy card at a later date to our Corporate Secretary; · by voting again by telephone or Internet by 11:59 p.m.,Eastern Time, on December 12, 2012; or · by attending and voting in person at the Meeting. Attendance at the Meeting will not, by itself, revoke a proxy. Who pays the cost of proxy preparation and solicitation? The Company pays for the cost of proxy preparation and solicitation, including the charges and expenses of brokerage firms or other nominees for forwarding proxy materials to beneficial owners. The proxies are being solicited by mail.In addition, proxies may be solicited personally by some of our directors, officers and regular employees.These individuals will receive no additional compensation beyond their regular salaries for these services. THE SALE PROPOSAL Why did the Corporation enter into the Asset Purchase Agreement? Entering into the Asset Purchase Agreement is the result of a broad review by the Board of various strategic alternatives available to the Company.The Board determined that the proposed Sale would maximize current cash available for distribution to the Stockholders and eliminates future business risk.See “Proposal No. 1 – Sale” below. What does the Board recommend regarding the Sale Proposal? The Board has determined that the terms and provisions of the Asset Purchase Agreement and related transaction documents, in its opinion, are fair to, advisable and in the best interests of, the Company and its Stockholders.This determination was made by a unanimous vote of all of the members of the Board.The Board recommends that each Stockholder vote “FOR” the authorization of the Sale Proposal. Do I have dissenters’ rights in connection with the Sale? No.Under the DGCL and our Certificate of Incorporation, Stockholders do not have dissenters’ rights of appraisal in connection with the Sale. What will happen if the Sale is approved by Stockholders? If the holders of at least a majority of all of the outstanding shares of Common Stock approve the Sale, and the conditions to closing the Sale as set forth in the Asset Purchase Agreement are satisfied or waived, the Company and its subsidiaries will sell substantially all of their assets to the Buyer Parties for cash.Immediately upon consummation of the Sale, if the Stockholders also approve the Plan of Dissolution at the Meeting, the Plan of Dissolution will take effect, and the Winding Up will commence.As soon as practical after the closing of the Sale, the Company plans to distribute, in one or more installments, cash from the Sale and the Company’s other cash, subject to a reserve for remaining costs and liabilities, which the Company anticipates to be in the amount of approximately $6.7 million.The amount and timing of the payment(s) will be determined by the Board in its discretion, subject to the provisions of the Plan of Dissolution. If the Stockholders approve the Sale and the Plan of Dissolution, subject to the calculation of the Working Capitaland any adjustment to the Purchase Price, the satisfaction of the liabilities of the Company and its subsidiaries pursuant to the Plan of Dissolution and certain assumptions, the Company currently estimates that the net proceeds available for distribution to the Stockholders, after the satisfaction of the Company and its subsidiaries’ liabilities and the completion of the Winding Up, will be between $62.5 million and $66.5 million in the aggregate, or approximately $2.23 to $2.37 per share of Common Stock (based on the number of outstanding shares of Common Stock on the date hereof plus the additional shares of Common Stock to be issued upon vesting of certain restricted stock units awards, as described in “Proposal No. 4 – Advisory Vote on Change in Control Compensation” below).The Company anticipates (on the same basis) that approximately $2.00 per share of Common Stock will be distributed to Stockholders in an initial distribution within 30 days after the filing of a Certificate of Dissolution with the Delaware Secretary of State, followed by one or more additional distributions to the Stockholders, subject to the amount of a contingency reserve and the Company’s obligation under the Asset Purchase Agreement to maintain, until the Working Capital Adjustment is finalized, funds sufficient to pay all liabilities of the Seller Parties that are not being assumed by the Buyer Parties when they become due, plus immediately available funds equal to at least $5 million, and other actions to be taken pursuant to the Plan of Dissolution. Page 14 of 51 Table of Contents Although the Company’s management believes that the estimates of the liabilities and net proceeds available for distribution to the Stockholders are reasonable based on information currently available to the Company, the actual amounts of such liabilities and resulting net proceeds available for distribution to the Stockholders may differ materially from such estimates, thereby affecting the amount available to be distributed to Stockholders.The Board currently is not aware of any material items that could give rise to unforeseen tax liabilities or other liabilities or costs not factored into the above estimated liabilities and obligations which would materially reduce the amount of cash available for distribution to Stockholders, but there is no assurance this will remain the case. The timing of any distributions to Stockholders upon consummation of the Sale depends upon, among other factors, the timing of Company’s subsidiaries completing all of their obligations and requirements and subsequently providing a liquidating distribution to the Company consisting of the balance of cash available to those subsidiaries after the closing of the Sale and payment of all liabilities and obligations.See “Risk Factors” below. What will happen if the Sale is not approved by the Stockholders? Pursuant to the terms of the Asset Purchase Agreement, if the Company fails to obtain the approval of Stockholders of the Sale, the Sale and the Winding Up will not occur.In such event, the Board would have to evaluate the alternatives available to the Company, including the possibility of investing the cash received from the Sale in another operating business.In addition, pursuant to the Asset Purchase Agreement, if the Stockholders do not approve the Sale and either the Buyer or the Company terminates the Asset Purchase Agreement and at any time during the six-month period following such termination one or more of the Seller Parties (or any of their Affiliates) enter into a transaction that constitutes a “Takeover Proposal” or a “Heelys Acquisition Agreement” (as each such term is defined in the Asset Purchase Agreement), the Company will owe Buyer a termination fee equal to 4.25% of any consideration received pursuant to such transaction (excluding any consideration attributable to cash, cash equivalents or marketable securities of the Company). What is the Aggregate Purchase Price? The Purchase Price to be paid in connection with the Sale is $13,900,000 in cash plus the assumption of certain specified liabilities, all subject to an adjustment based upon the Working Capital of the Company and its subsidiaries as of the Closing Date.If the Working Capital is less than the Working Capital Target of $11,450,000, the Purchase Price will be decreased dollar for dollar.If the Working Capital is more than $11,600,000, the Purchase Price will be increased dollar for dollar.These adjustments to the Purchase Price and the mechanism for such adjustments are more specifically described in the Asset Purchase Agreement and elsewhere in this Proxy Statement.See “Proposal No. 1 – Sale – Summary of Proxy Statement – Purchase Price.”It is estimated currently that if the Sale closed on December 13, 2012, our Working Capital would be between $9.64 million and $10.05 million, which would result in the Purchase Price being decreased by between $1.40 million and $1.81 million ($11.45 million minus $9.64 million and $10.05 million, respectively) to between $12.09 million and $12.50 million.The mechanics of these adjustments to the Purchase Price are more specifically described in the Asset Purchase Agreement. How was the Purchase Price determined? The Purchase Price was negotiated by the special committee of the Board with the Buyer in connection with a sale process facilitated by Roth.Roth conducted a bid process on behalf of the Company and its subsidiaries in an attempt to secure the highest price for the Company’s and its subsidiaries’ assets.The Buyer was the high bidder in the bid process.The Buyer’s bid was not contingent on financing and was an all-cash bid. What are the material terms of the Asset Purchase Agreement? See the section of this Proxy Statement entitled “Proposal No. 1 – Sale” below. Are there any risks to the Sale? Yes.Please read carefully the section of this Proxy Statement below entitled “Risk Factors.” What are the tax consequences of the Sale to the Stockholders? We expect that if Sale is approved by the Stockholders and consummated with the Buyer Parties, the Sale will result in a taxable event for us, although we expect the amount of any tax liability to be immaterial.We will recognize gain or loss with respect to our assets sold measured by the difference between (a) the proceeds received by us on such sale and the amount of our liabilities that are assumed and (b) our tax basis in those assets.Our tax liability from the asset sale will be a transaction expense that will reduce the net proceeds to us.The Sale itself will not be taxable to Stockholders, although any distribution made by the Company to the Stockholders will be a taxable transaction to the Stockholders.See the section entitled “Certain U.S. Federal Income Tax Considerations – Certain U.S. Federal Tax Consequences of the Winding Up.” Page 15 of 51 Table of Contents When is the closing of the Sale expected to occur? If the Sale is approved by the Stockholders and all conditions to completing the Sale, as set forth in the Asset Purchase Agreement, are satisfied or waived, the Sale is expected to occur as soon as practicable after the Meeting.The Board expects the Sale to close on or before December 31, 2012. THE NAME CHANGE PROPOSAL What is the proposed amendment to the Certificate of Incorporation? The proposed amendment is to change our corporate name to “HLYS Liquidation Company, Inc.” upon closing of the Sale. What vote is required to effect the Name Change? The affirmative vote of the holders of a majority of all of the outstanding shares of Common Stock entitled to voteon the matteris necessary to approve the amendment to our Certificate of Incorporation to effect the Company’s name change. Why is the Name Change necessary? Under the Asset Purchase Agreement, we have agreed to sell to Buyer all rights to our name “Heelys,” as well as our trade names and trademarks.Accordingly, in order to close the asset sale, we must change our corporate name to a name other than “Heelys.” When will theName Change be effective? If the Sale is approved and the closing occurs, the Name Change will be effective at closing or promptly after closing of the Sale.TheName Change will be effected by filing an amendment to the Company’s Certificate of Incorporation with the Delaware Secretary of State.If the Sale is not approved by the Stockholders or does not close, the Name Change will not be effective (even if approved by the Stockholders) and we will not change our name. THE PLAN OF DISSOLUTION PROPOSAL What does the Winding Up entail? The Winding Up contemplates the voluntary liquidation, winding up and dissolution of the Company.These actions involve, among others: ·filing a Certificate of Dissolution with the Delaware Secretary of State; ·ceasing business activities and withdrawing from any jurisdiction in which the Company is qualified to do business; ·negotiating and consummating the sales and conversion of all of the assets and properties of the Company remaining after the Sale into cash and/or other distributable form; ·collecting all sums and other assets due or owing to the Company; ·selling and converting into cash and/or other distributable form all the remaining assets and properties of the Company, if any; ·out of the assets and properties of the Company, paying, satisfying and discharging or make adequate provision for the payment, satisfaction, and discharge of all debts and liabilities of the Company pursuant to the Plan of Dissolution, including all expenses of the sales of assets and of the dissolution; and ·making distributions in one or more installments to the Stockholders. Pursuant to the Plan of Dissolution, the Winding Up will begin upon, and will take place following, the closing of the Sale. What does the Board recommend with respect to the Plan of Dissolution Proposal? The Board has unanimously determined it is in the best interests of the Company and its Stockholders to dissolve the Company pursuant to the Plan of Dissolution and recommends that the Stockholders vote “FOR” approval of the Plan of Dissolution Proposal. Page 16 of 51 Table of Contents What will happen if the Plan of Dissolution Proposal is approved but the Sale is not completed? Pursuant to the Plan of Dissolution, the Winding Up is conditioned on the consummation of the Sale.If the Sale does not occur, the Winding Up will not occur, unless the Board subsequently determines to proceed with the liquidation and dissolution of the Company pursuant to an alternative transaction or plan. What will happen if the Stockholders approve the Sale but do not approve the Plan of Dissolution? If the Stockholders do not approve the Plan of Dissolution, the Company will still seek to complete the Sale, if the Sale is approved by the Stockholders and the other conditions to closing set forth in the Asset Purchase Agreement are satisfied or waived.In that event, the Company and its subsidiaries will have transferred substantially all of their operating assets to the Buyer Parties and will have no operations to generate revenue.With no assets with which to generate revenues and no Plan of Dissolution approved, the Company anticipates that it would use the Company’s cash to pay ongoing operating expenses, and the Board would convene to determine whether to make any distributions to the Stockholders.The Company would have no material business or operations after the Sale and will have retained only those employees required to maintain its corporate existence.These factors would limit the alternatives available to the Company.The Board would have to evaluate the alternatives available to the Company, including the possibility of investing the cash received from the Sale in another operating business. The Company may not continue to meet the listing requirements of The Nasdaq Capital Market, and may be required to delist from such market.The Company expects that as a result of any delisting from the The Nasdaq Capital Market, it also would not be eligible for listing on any national securities exchange or similar exchange.These alternatives may be less favorable to the Stockholders than the Winding Up. When will the Stockholders receive distributions from the Sale? The timing of any distributions to Stockholders upon consummation of the Sale depends upon, among other factors, the timing of Company’s subsidiaries completing all of their obligations and requirements and subsequently providing a liquidating distribution to the Company consisting of the balance of cash available to those subsidiaries after the closing of the Sale and payment of all liabilities and obligations. If the Stockholders approve the Sale and the Plan of Dissolution, subject to the calculation of the Working Capitaland any adjustment to the Purchase Price, the satisfaction of the liabilities of the Company and its subsidiaries pursuant to the Plan of Dissolution and certain assumptions, the Company currently estimates that the net proceeds available for distribution to the Stockholders after the satisfaction of the Company and its subsidiaries’ liabilities and the completion of the Winding Up will be between $62.5 million and $66.5 million in the aggregate, or approximately $2.23 to $2.37 per share of Common Stock (based on the number of outstanding shares of Common Stock on the date hereof plus the additional shares of Common Stock to be issued upon vesting of certain restricted stock units awards, as described in “Proposal No. 4 – Advisory Vote on Change in Control Compensation” below).The Company anticipates (on the same basis) that approximately $2.00 per share of Common Stock will be distributed to Stockholders in an initial distribution after the filing of a Certificate of Dissolution with the Delaware Secretary of State, followed by one or more additional distributions to the Stockholders, subject to the amount of a contingency reserve and the Company’s obligation under the Asset Purchase Agreement to maintain, until the Working Capital Adjustment is finalized, funds sufficient to pay all liabilities of the Seller Parties that are not being assumed by the Buyer Parties when they become due, plus immediately available funds equal to at least $5 million, and other actions to be taken pursuant to the Plan of Dissolution. The Company currently anticipates that the initial distribution to the Stockholders will occur within 30 days after the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State, assuming the Stockholders approve the Sale and the Plan of Dissolution, and that the Sale is consummated. Does the Winding Up present any risk of liability to Stockholders? If the Stockholders approve the Plan of Dissolution, the Company may establish a contingency reserve designed to satisfy any claims and obligations that may arise after the Plan of Dissolution becomes effective.The Company currently anticipates that the amount of this contingency reserve will be approximately $6.7 million.Any unexpended amounts remaining in the Company’s contingency reserve will be distributed to the Stockholders no later than ten years after the Plan of Dissolution becomes effective. Pursuant to the DGCL, the Company will continue to exist for a minimum of three years after its dissolution becomes effective for the purpose of prosecuting and defending suits against the Company and enabling the Company and its subsidiaries to close their business, to dispose of their property, to discharge their liabilities and to distribute to Stockholders any remaining assets. Under the DGCL, after the Company files a Certificate of Dissolution, the Company will publish and send out certain notices to our known and unknown creditors.The Company’s creditors will then have the ability to present a statement of any claims against our business.To the extent that any of these creditors seek payment of certain claims against the Company or its subsidiaries, and there are not sufficient reserves withheld by us from distributions to pay these claims, then, under the DGCL, Stockholders could be held liable for payment to our creditors up to the amount distributed to such Stockholder in the Winding Up.Accordingly, in such event, a Stockholder could be required to return all distributions previously made to such Stockholder pursuant to the Plan of Dissolution.Moreover, in the event a Stockholder has paid taxes on amounts previously received by the Stockholder, a repayment of all or a portion of such amount could result in a Stockholder incurring a net tax cost if the Stockholder’s repayment of an amount previously distributed does not cause a commensurate reduction in taxes payable.The Board is not required to obtain a solvency opinion as a condition to authorizing a liquidating distribution and we cannot assure you that the contingency reserve established by the Company will be adequate to cover all expenses and liabilities.The Board, however, anticipates that its contingency reserve will be sufficient to cover such expenses and liabilities. Page 17 of 51 Table of Contents Can I sell my shares of Common Stock once the Certificate of Dissolution is filed? No.If the Stockholders approve the Plan of Dissolution Proposal, the Company will file a Certificate of Dissolution with the Delaware Secretary of State.On the date that the Certificate of Dissolution is filed, (a) each holder of shares of Common Stock will cease to have any rights in respect thereof other than to receive distributions (if any) in accordance with the Plan of Dissolution and (b) the Company’s share transfer books will be closed and the Common Stock and stock certificates evidencing the Common Stock will be treated as no longer being outstanding. The Company will not retain a transfer agent following the date of filing the Certificate of Dissolution.The Company intends to file the Certificate of Dissolution with the Delaware Secretary of State immediately after the Closing of the Sale. Are there any risks to the Winding Up? Yes.Please read carefully the section below entitled “Risk Factors.” What are the tax consequences of the Winding Up to Stockholders? If the Plan of Dissolution Proposal is approved and implemented, a Stockholder who holds Common Stock as capital property will be subject to U.S. federal income tax and will realize capital gain or loss equal to the difference between: (a) the sum of the cash plus the fair market value of any property distributed to such Stockholder directly or to a liquidating trust on the Stockholder’s behalf and (b) such Stockholder’s adjusted tax basis in such Common Stock.Such capital gain will either be long-term or short-term based upon the length of time a Stockholder has held such Common Stock.For Stockholders who hold their Common Stock as capital assets, all such gains or losses on shares will be long term capital gains or losses if such shares have been held by such Stockholder for at least one year.Currently, the maximum federal income tax rate for long-term capital gain for individuals is 15%, but it is scheduled to increase to 20% in 2013.Also, starting in 2013 the Medicare tax of 3.8% will apply to capital gain income for high income individuals, estates and most trusts. See “Certain U.S. Federal Income Tax Considerations” and “Certain Non-U.S. Tax Considerations” below. WE URGE EACH STOCKHOLDER TO CONSULT WITH SUCH STOCKHOLDER’S OWN TAX ADVISORS REGARDING TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THE SALE PROPOSAL AND PLAN OF DISSOLUTION PROPOSAL. THE ADVISORY VOTE ON CHANGE OF CONTROL COMPENSATION PROPOSAL Why am I being asked to vote on the Advisory Vote on Change of Control Proposal? This proposal is required by Section 14A of the Exchange Act. What is the vote required to approve the Advisory Vote on Change of Control Proposal? This proposal becomes effective if it receives the affirmative vote of the holders of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote on that proposal at the Meeting. What happens if the Advisory Vote on Change of Control Proposal is not so approved? While our Board intends to carefully consider the Stockholder vote resulting from the proposal, the final vote will not be binding on us and is advisory in nature. THE ADJOURNMENT PROPOSAL Why am I being asked to vote on the Adjournment Proposal? The Commission requires that companies give its stockholders the ability to specifically vote on any adjournment proposal. What is the vote required to approve the Adjournment Proposal? This proposal becomes effective if it receives the affirmative vote of the holders of a majority of the shares of Common Stock present in person or represented by proxy and entitled to vote on that proposal at the Meeting. Page 18 of 51 Table of Contents RISK FACTORS For a discussion of certain risks relating to an investment in Common Stock, please refer to the risk factors under the caption “Risk Factors” in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011 filed with the Commission.Stockholders also should carefully consider the risk factors described below with respect to the Sale, the Plan of Dissolution and the Winding Up and the other information contained in this Proxy Statement and the annexes hereto. The Sale, even if approved by the Stockholders, may not be completed. The completion of the Sale is subject to a number of conditions to closing, some of which are outside the control of the Company and its subsidiaries, including receipt of Stockholder approval of the Sale and the Sale closing by December 31, 2012, obtaining third-party consents to the assignment of certain contracts, the Asset Purchase Agreement remaining in force and the Buyer Parties having performed their obligations under the Asset Purchase Agreement.There can be no certainty, nor can the Company provide any assurance to Stockholders, that, if even if the Stockholders approve the Sale, these conditions will be satisfied or, if satisfied, when they will be satisfied. The distributions to Stockholders as a result of the Sale and in connection with the Winding Up are subject to a number of risks. Any distributions made by the Company to its Stockholders as a result of the Sale and/or in connection with the Winding Up, including the timing and amount of such distributions, are subject to a number of risks, including (without limitation) the following: · the timing and amount of distributions to Stockholders cannot be predicted with certainty; · any estimate of the amount available for distribution to Stockholders could be reduced if the Company’s expectations regarding operating expenses, employee retention, costs of satisfying or discharging liabilities and winding up costs are inaccurate; · any estimate of the amount available for distribution to Stockholders is based on a number of assumptions, including with respect to administrative and professional expenses incurred during the Winding Up, some or all of which may be inaccurate; · any delay in the closing of the Sale will decrease the funds available for distribution, because the Company will continue to be subject to ongoing operating expenses; · the Company may face lawsuits or other claims and it may take time to defend or settle any such lawsuits or claims; · the Company may not be able to sell its non-cash assets remaining after the Sale, and the sales of those assets may be more time consuming, and cost more, than currently anticipated; · fluctuations in the exchange rate between the U.S. dollar and the foreign currencies of the Company’s subsidiaries may affect the funds available for distribution to Stockholders; · Stockholders could approve the Plan of Dissolution but vote against the Sale, thereby making the Sale impossible and adding great uncertainty as to the ability to make any distribution to Stockholders; · the occurrence of certain events, changes or other circumstance could give rise to the termination of the Asset Purchase Agreement, which would result in the Sale not being consummated; · the Company may receive a Superior Proposal, the Asset Purchase Agreement may be terminated in connection with the Company’s pursuit of such alternative transaction, and that alternative transaction may not be consummated; or · the Sale process may disrupt current plans and operations and we may face difficulties in employee retention. If the value of our Working Capital at the closing of the Sale is less than $11.45 million, the Purchase Price we will receive in connection with the Sale will be decreased $1 for each $1 of our Working Capital that is less than $11.45 million. There can be no assurance that our Working Capital will be at or above the $11.45 million target.The amount of our Working Capital at any given point in time is dependent upon a number of factors out of our control.For example, if we are able to collect accounts receivable and do not replenish our inventory, we have an increase in the amount of cash but a decrease in Working Capital for purposes of calculating the adjustment to the Purchase Price pursuant to the Asset Purchase Agreement.Additionally, there are certain items in our inventory that Buyer believes are less desirable and should be valued at less than what we have reflected on our books and records.If we are unable to sell that inventory prior to the closing of the Sale, the impact to Working Capital would be a reduction in the Purchase Price of approximately $900,000.It is estimated currently that if the closing of the Sale were to occur as of December 13, 2012 our Working Capital would be between $9.64 million and $10.05 million, which would result in the Purchase Price being decreased by between $1.40 million and $1.81 million ($11.45 million minus $9.64 million and $10.05 million, respectively) to between $12.09 million and $12.50 million.The mechanics of these adjustments to the Purchase Price are more specifically described in the Asset Purchase Agreement. Page 19 of 51 Table of Contents Return of Capital and the Winding Up. The process of voluntarily winding up a public company such as the Company involves significant uncertainties that affect both the amount that can be distributed to Stockholders and the time to complete the Winding Up.Some of the principal uncertainties relate to the corollary winding up of the Company’s subsidiaries and the timing of liquidating distributions by those subsidiaries to the Company, the process of obtaining tax clearance certificates and the potential for tax liabilities or other contingent liabilities.In addition, ongoing corporate costs of the Company will reduce the amount available for distribution to Stockholders, and if the closing of the Sale is delayed substantially, these costs will continue to be incurred.Until the Company is able to deregister its shares and suspend its periodic reporting obligations under the Exchange Act, the Company will remain a reporting issuer and will incur attendant costs relating to filing such reports with the Commission.Accordingly, the amount of cash that may be distributed to Stockholders cannot currently be quantified with certainty. The Company may not receive any competing transaction proposals or Superior Proposals, including as a resultof the termination fee payable to the Buyer. The Asset Purchase Agreement requires the Company to pay to the Buyer a termination fee if certain events specified in the Asset Purchase Agreement occur, including the Company pursuing a Superior Proposal.The amount of this termination fee may have the effect of causing other potential third-party buyers to not submit a proposal to buy either the Company and its subsidiaries or their assets at a higher price or to enter into a more favorable alternative transaction. Stockholders will not be able to buy or sell shares of Common Stock after we file our Certificate of Dissolution with the Delaware Secretary of State. If the Stockholders approve the Sale and the Plan of Dissolution, we intend to close our stock transfer books and discontinue recording transfers of Common Stock on the date on which the Company files a Certificate of Dissolution with the Delaware Secretary of State.After the Company closes its stock transfer books, it will not record any further transfers of Common Stock on its books except by will, intestate succession or operation of law.Therefore, shares of Common Stock will not be transferable.All distributions after the date the Certificate of Dissolution is filed will be made to Stockholders pro rata according to their respective holdings of Common Stock as of date of such filing. If the Common Stock were delisted from the The Nasdaq Capital Market but the Certificate of Dissolution is not filed, you may find it difficult to dispose of your shares of Common Stock. If the Common Stock were to be delisted from the The Nasdaq Capital Market and the Company has not yet filed a Certificate of Dissolution, trading of Common Stock most likely will be conducted in the over-the-counter market on an electronic bulletin board established for unlisted securities such as the Pink Sheets or the OTC Bulletin Board.Such trading will reduce the market liquidity of Common Stock.As a result, an investor would find it more difficult to dispose of, or obtain accurate quotations for the price of, Common Stock. If we decide to use a liquidating trust, as permitted by the Plan of Dissolution, interests of our Stockholders in such a trust would not be transferable. The interests of our Stockholders in a liquidating trust set up by us under the approved Plan of Dissolution would not be transferable, which could adversely affect your ability to realize the value of such interests.In addition, as Stockholders will be deemed to have received a liquidating distribution equal to their pro rata share of the value of the net assets distributed to an entity which is treated as a liquidating trust for tax purposes, the distribution of non-transferable interests could result in tax liability to the interest holders without such holders being readily able to realize the value of such interest to pay such taxes or otherwise. Stockholders may not be able to recognize a loss for federal income tax purposes until they receive a final distribution from the Company, which may be three years after the Company’s dissolution and could be longer. As a result of the Winding Up, for federal income tax purposes, Stockholders will recognize gain or loss equal to the difference between (a) the sum of the amount of cash distributed to them and the aggregate fair market value of any property distributed to them, and (b) their tax basis for their shares of Common Stock.A Stockholder’s tax basis in shares of Common Stock will depend upon various factors, including the Stockholder’s cost and the amount and nature of any distributions received with respect thereto.Any loss generally will be recognized only when the final distribution from us has been received, which may be more than three years after our dissolution, and if the Stockholder is still the owner of the shares of Common Stock. Our directors and executive officers may have interests that are different from, or in addition to, those of Stockholders generally. You should be aware of interests of, and the benefits available to, our directors and executive officers when considering the recommendation of our Board of the Sale and the approval of the Plan of Dissolution. Our directors and executive officers may have interests in the Sale and the Winding Up that may be in addition to, or different from, their interests as Stockholders. Certain of our executive officers will be offered employment with the Buyer. Two of the Company’s directors, Gary L. Martin and Glenn M. Neblett, are employed by Capital Southwest Corporation, and Richard F. Strup is a director of Capital Southwest Corporation. Capital Southwest Corporation is an affiliate of Capital Southwest Venture Corporation, a Stockholder. Patrick F. Hamner, also one of our directors, previously was employed by Capital Southwest Corporation and the Company. Capital Southwest Venture Corporation currently owns approximately 33.79% of our issued and outstanding Common Stock. Mr. Hamner currently owns approximately 1.3% of our current issued and outstanding Common Stock (and currently exercisable options to purchase, at a price of $4.05 per share, approximately 2.9% more of our current issued and outstanding Common Stock). Capital Southwest Venture Corporation and Mr. Hamner each has entered into a voting agreement with Buyer agreeing, among other things, to vote their shares in favor of the Sale. In connection with the Sale and the Winding Up, some of our executive officers will be entitled to receive severance benefits and other payments. In addition, following our dissolution, our directors and executive officers will be entitled to continuing indemnification and liability insurance. See “Interests of Certain Persons in Matters to be Acted Upon” below. Page 20 of 51 Table of Contents We will continue to incur the expenses of complying with public company reporting requirements. We have an obligation to continue to comply with the applicable reporting requirements of the Exchange Act even though compliance with such reporting requirements is economically burdensome.Until the Company is able to deregister its shares and suspend its periodic reporting obligations under the Exchange Act, the Company will remain a reporting issuer and will incur attendant costs relating to filing such reports with the Commission. The Board may at any time turn management of our liquidation over to a third party, and some or all of our directors may resign from the Board at that time. Our Board of Directors may at any time turn our management over to a third party to complete the liquidation of our remaining assets and distribute the available proceeds to our Stockholders, and some or all of our directors may resign from our board at or before that time. If management is turned over to a third party and all of our directors resign from our board, the third party would have sole control over the liquidation process, including the sale or distribution of any remaining assets under the approved Plan of Dissolution. If we fail to create an adequate contingency reserve for payment of our expenses and liabilities, each Stockholder who receives liquidating distributions could be held liable for payment to our creditors of his or her pro rata share of amounts owed to creditors in excess of the contingency reserve, up to the amount actually distributed to such Stockholder in the dissolution. If the Plan of Liquidation is approved by the Stockholders, we intend to file a Certificate of Dissolution with the Delaware Secretary of State of the State to dissolve the Company.Pursuant to the DGCL, the Company will continue to exist for a minimum of three years after its dissolution becomes effective for the purpose of prosecuting and defending suits against the Company and enabling the Company and its subsidiaries to close their business, to dispose of their property, to discharge their liabilities and to distribute to Stockholders any remaining assets. Under the DGCL, after the Company files a Certificate of Dissolution, the Company will publish and send out certain notices to our known and unknown creditors.Our creditors will then have the ability to present a statement of any claims against our business.To the extent that any of these creditors seek payment of certain claims against the Company or its subsidiaries, and there are not sufficient reserves withheld by us to pay these claims, then, under the DGCL, Stockholders could be held liable for payment to our creditors up to the amount distributed to such Stockholder in the Winding Up.Accordingly, in such event, a Stockholder could be required to return all distributions previously made to such Stockholder pursuant to the Plan of Dissolution could receive nothing from us under the Plan of Dissolution.Moreover, in the event a Stockholder has paid taxes on amounts previously received by the Stockholder, a repayment of all or a portion of such amount could result in a Stockholder incurring a net tax cost if the Stockholder’s repayment of an amount previously distributed does not cause a commensurate reduction in taxes payable.The Board is not required to obtain a solvency opinion as a condition to authorizing a liquidating distribution and we cannot assure you that the contingency reserve established by the Company (which the Company anticipates to be approximately $6.7 million) will be adequate to cover all expenses and liabilities. If the Company’s contingent reserves are insufficient to satisfy our liabilities, creditors could assert claims against us seeking to prevent distributions or against our Stockholders to the extent of distributions received. If a court holds at any time that we have failed to make adequate provision for our expenses and liabilities in the Winding Up or if the amount ultimately required to be paid in respect of such liabilities exceeds the amount available from the Company’s contingency reserve, our creditors could seek an injunction against the making of distributions on the grounds that the amounts to be distributed are needed to provide for the payment of our expenses and liabilities. Any such action could delay or substantially diminish the amount of any cash distributions to Stockholders.If we fail to create an adequate contingency reserve for payment of our expenses and liabilities, creditors could assert claims against each Stockholder receiving a distribution for the payment of any shortfall, up to the amounts previously received by the Stockholder in distributions from us. The tax treatment of any liquidating distributions may vary from Stockholder to Stockholder, and the discussions in this Proxy Statement regarding such tax treatment are general in nature.You should consult your own tax advisor instead of relying on the discussions of tax treatment in this Proxy Statement for tax advice. We have not requested a ruling from the Internal Revenue Service with respect to the anticipated tax consequences of the Winding Up, and we will not seek an opinion of counsel with respect to the anticipated tax consequences of any liquidating distributions.If any of the anticipated tax consequences described in this Proxy Statement proves to be incorrect, the result could be increased taxation at the corporate and/or Stockholder level, thus reducing the benefit to our Stockholders and us from the liquidation and distributions.Tax considerations applicable to particular Stockholders may vary with and be contingent upon the Stockholder’s individual circumstances. Page 21 of 51 Table of Contents PROPOSAL NO. 1 – SALE At the Meeting, Stockholders will be asked to consider and vote upon a proposal to approve the Sale.Under Delaware law and the Company’s organizational documents, and pursuant to the terms of the Asset Purchase Agreement, the Sale cannot be consummated without the approval of the holders of a majority of all of the issued and outstanding shares of Common Stock on the Record Date. Attached as Annex A to this Proxy Statement is the Asset Purchase Agreement.The material terms of the Asset Purchase Agreement, and other information regarding the Sale, are summarized below.The summary of the Asset Purchase Agreement below is not a complete summary of the Asset Purchase Agreement and is subject in all respects to the provisions of, and is qualified by reference to, the Asset Purchase Agreement.Stockholders are urged to read the Asset Purchase Agreement in its entirety. Background of the Sale Proposal and the Plan of Dissolution Proposal Periodically, the Board and management have evaluated the Company’s business, operations, long-term goals and alternatives and prospects as an independent company, with a goal of maximizing Stockholder value.As part of these reviews, the Company also has regularly considered the strategic alternatives available to it, including possible strategic combinations, acquisitions and divestitures. Over the last several years, due substantially to lack of growth in the Company’s share price and earnings, the Company began to explore new strategies for growth in order to enhance its financial performance and increase Stockholder value.Specifically, in May of 2011, the Board engaged an independent financial advisor to assist the Company in reviewing, and advise the Board relating to, potential strategic acquisitions. From this time until March 2012, when that financial advisor’s services were terminated, the Board received periodic updates from that financial advisor relating to proposed targets, activities relating to contacts with those targets and strategies relating to such matters. At a meeting of the Board on August 25, 2011, the Board discussed the activities of the above-described financial advisor and requested that management prepare its recommendations for a three-year plan regarding strategic options to maximize Stockholder value. At its October 3, 2011 meeting, the Board reviewed with management possible strategic options for maximizing Stockholder value, potential acquisitions and operating alternatives, and related financial issues.Management described the Company’s current business operations, suggested strategies and the challenges posed by the various strategies.The Board discussed the management presentation and such alternatives. The Board met on December 15, 2011, to further discuss possible strategic alternatives for the Company.The Board discussed and reviewed all of the reports, analyses and recommendations of management and unanimously concluded that it was in the best interests of the Stockholders to further explore other strategic alternatives, including a sale of the Company or its assets.The Board formed a special committee comprised of Messrs. Glenn M. Neblett, Patrick F. Hamner and Richard F. Strup (the “Committee”), all of whom are directors of the Company, to determine various alternatives and to determine if it was advisable to hire a financial advisor to assist the Board with respect to exploring various strategic alternatives.The Committee was directed to consider, evaluate, and if it deemed advisable, pursue strategic options available to the Company.The Committee was given the further authority to secure a financial advisor to assist in the consideration, evaluation and pursuit of various alternatives and to negotiate the terms of a transaction or transactions, subject to the final approval of the full Board with respect to any such transaction. In late December 2011 and early January 2012, the Committee met to discuss the engagement of a qualified financial advisor to assist the Board with respect to considering, evaluating and exploring various strategic alternatives and discussed the relative merits of retaining various financial advisors.Interviews were set in mid-February 2012.Mr. Ralph T. Parks was added to the Committee then, and the Committee interviewed five different financial advisors to assist the Committee and the Board. During the February 16, 2012 meeting, the Committee updated the Board regarding the proposals provided from the five prospective financial advisors and provided an overview of each such financial advisor, including their respective qualifications and a comparison of their respective fee proposals. At the February 16, 2012 Board meeting, the Board discussed the retention of key employees through the proposed strategic alternative process.The Board noted that although it was unable to determine which, if any, executives were likely to cease working for the Company in the coming months, it was anticipated that at least some executives may desire to discontinue performing services to the Company during the strategic review process.The Board determined that it was advisable to enter into Executive Restrictive Covenant and Retention Agreements with the Company’s Chief Financial Officer and other Company employees. At the February 22, 2012 meeting of the Committee, the Committee determined that there were two financial advisors that could best assist the Committee and the Board in exploring strategic alternatives because of their experience in the retail and apparel industries and with representing other publicly traded companies, giving them knowledge of the issues faced by similarly situated companies, and their ability to provide full-service investment banking capabilities. Page 22 of 51 Table of Contents On February 29, 2012, the Committee unanimouslydetermined that it was advisable to engage Roth to assist the Committee and the Board.The determining factors for the Committee were those stated in the immediately preceding paragraph, and particularly Roth’s advisory experience involving other similarly situated retail companies and its sell-side experience. On March 2, 2012, Roth had an extended telephone conference with the Company’s management relating to management’s three-year plan, the Company’s ongoing strategy relating to customers, products, operations and strategic alternatives. At a Committee meeting on March 29, 2012, Roth provided the Committeea proposed timeline for the process and also presented preliminary observations as to potential bidders for the entire Company and the Company’s assets.The Committee reviewed with Roth and management the recommended strategy and process, as well as communication strategies with potential bidders. On June 7, 2012, at a meeting of the Board, Roth provided an update regarding the preparation of a data room, drafts of an executive summary and a Confidential Information Memorandum, as well as a list of potential buyers, both strategic and financial.Roth outlined the steps it had taken to contact and develop strategies for dealing with potential buyers of both the entire Company and all or substantially all of its and its subsidiaries’ assets. On July 23, 2012, at a meeting of the Committee, Roth updated the Committee with respect to potential transactions involving the Company and reported that to that date, 53 potential buyers had been contacted, resulting in 13 executed confidentiality agreements, four indications of interest (including one letter of intent), no other pending non-binding offers and 41 responses from potential buyers that they had no further interest.Roth also updated the Committee on Roth’s solicitation of proposals for a merger of the Company or other enterprise-level transaction and related discussions with numerous private equity firms and other companies.Roth reported that as of that time, no viable bids for the entire Company had been received.The Committee discussed various aspects of the strategic options evaluation process with Roth.Roth reviewed with the Committee a letter of intent it had received from Buyer Parent and preliminary indications of interest from two parties.The Committee asked Roth to continue to negotiate the indications of interest with the two other parties and the letter of intent with Buyer Parent and to work with Company management to assess the pros and cons of a wind up process for the Company and to be prepared to present a discussion of their findings with the entire Board. During the period from March 2, 2012 through the July 23, 2012 meeting between Roth and the Committee, there were periodic status updates by Roth to the Committee members relating to the status of Roth’s communications with potential bidders and details regarding an interested parties’ indication of interest for the Company as a whole valuing the Company at its cash holdings.The Committee was also informed of a letter of intent provided by Buyer Parent with an indicative purchase price of $11.9 million.Subsequently, Buyer Parent increased its indicative purchase price to $13.9 million with a working capital target of $12.3 million. On August 17, 2012, the Board met with Roth, management and the Company’s legal counsel.Roth updated the Board with respect to potential transactions involving the Company and the processes described at the July 23 Committee meeting.The Board was informed by Roth of the solicitation of proposals for a merger of the Company or other enterprise-level transaction and related discussions with numerous private equity firms and other companies and that as of that time no viable bids for the entire Company had been received. Roth further noted that based upon feedback from potential bidders, a sale of the Company’s and its subsidiaries’ assets appeared more likely to result in the realization of greater value for the Stockholders when compared to the value that would be realized from a merger of the Company or other enterprise-level transaction.The Board discussed various aspects of the strategic options evaluation process with Roth and management.Roth reviewed with the Board the letter of intent it had received from Buyer Parent and the preliminary indications of interest from two other parties.Roth also presented to the Committee its preliminary estimates, which were subject to certain identified qualifications and limitations which materially affect the reliability and accuracy of such preliminary estimates, of post-closing net distributable proceeds to the Company and its Stockholders which might result from the sales of the Company’s and its subsidiaries’ assets pursuant to the three alternative transactions.The estimates included initial entity valuation assessments, assumed liquidation expenses and an analysis of estimated net proceeds to the Company from each disposition.The estimates did not reflect estimates of potential contingent liabilities, whether accrued as retained liabilities at the corporate level or those retained by the Company’s subsidiaries which may result from or in connection with the sale of their respective assets, the wind up and dissolution of the individual entities or otherwise.The Board discussed the estimates, and related analysis and findings, related to the various transactions and the wind up of the Company.The Board further instructed Roth to continue discussion with all three of the proposed bidders.The Company’s legal counsel outlined steps to be taken by the Company if the Company sought a vote of the Stockholders to approve a sale of all or substantially all of the Company’s assets and the Company’s dissolution. From August 28, 2012 through September 13, 2012, the Committee and Roth, with the assistance of the Company’s legal counsel, had ongoing discussions with Buyer Parent regarding a proposed letter of intent and with the other two parties that had submitted indications of interest.The letter of intent from Buyer Parent included (a) a 90-day exclusivity period, during which the Company would not be permitted to seek or accept an alternative offer for the sale of the Company or its assets, (b) a working capital target to be determined (versus the $12.3 million originally communicated in early August 2012), (c) a $500,000 break-up fee if the Company breached its exclusivity obligation under the letter of intent, and (d) a $500,000 termination fee if the Company terminated any definitive purchase agreement or failed to otherwise close a transaction, and an additional $500,000 termination fee if within six months following the termination of a definitive purchase agreement, the Company consummated a sale of its business or assets for consideration in excess of a specified amount.The Committee, with input from Roth and the Company’s legal counsel, (w) negotiated the exclusivity period down to 30 days, (x) negotiated the working capital target to $11.45 million from $12.3 million, (y) decreased the break-up fee payable upon a breach of the letter of intent to $250,000 and (d) changed the termination fee so that it was payable only if (i) the Company terminated the definitive purchase agreement or failed to otherwise close a transaction, and such failure constituted a breach of such definitive agreement and (ii) during the 6 month period following such termination or failure to close, the Company accepted an offer to sell its business or assets (in which case, the Company would then be required to pay a termination fee equal to 4.25% of the aggregate consideration in such other transaction).The Committee was also able to secure a 30-day go-shop period and an acknowledgment that the Company’s Board retained a fiduciary out after the expiration of the go-shop period. Page 23 of 51 Table of Contents During this time, the Committee had ongoing discussions with Roth, the Company’s legal counsel and Buyer Parent, particularly regarding the exclusivity provision, the working capital target, the amount of the break-up and termination fees, and the go-shop/no-shop provisions. On September 13, 2012, at a telephonic Board meeting attended by the Board, Roth and the Company’s legal counsel, the Committee and Roth presented to the Board a non-binding letter of intent with Buyer Parent (with only certain provisions, e.g., those relating to confidentiality, fees and expenses, exclusivity, governing law and waiver, being binding on the parties) with the terms outlined above and during the 30-day exclusivity period Buyer Parent would be entitled to continue to perform its due diligence on the Company.The Board unanimously authorized the execution of the letter of intent in light of the limited due diligence to be completed, Roth’s recent discussions with the parties that had provided indications of interest (one of the such parties had decreased their indicative valuation of the Company’s and its subsidiaries’ assets and the other party had withdrawn its indication of interest) and the update provided by Roth regarding the continued efforts to market the Company and/or its assets.At that time, the Company’s counsel discussed with the Board the process of seeking Stockholder approval of the Sale and the Asset Purchase Agreement and the liquidation and dissolution of the Company pursuant to the DGCL. On September 27, 2012, counsel to Buyer Parent submitted a draft Asset Purchase Agreement on the terms outlined in the letter of intent.Several of the Committee members and Roth had an extended conference call with the Company’s counsel on October 1, 2012 to discuss the draft agreement and outstanding issues relating to that draft, and later that day the Company’s counsel sent its comments to Buyer Parent’s counsel. During the period October 9, 2012 through October 19, 2012, the parties negotiated the Asset Purchase Agreement and the Voting Agreements for Capital Southwest Venture Corporation and Patrick F. Hamner, with several all-hands calls on the part of the Buyer Parent and the Company.On October 12, 2012, the Company and Buyer Parent agreed to extend the exclusivity period contained in their September 13, 2012 letter of intent through the close of business on October 19, 2012. On October 17, 2012, the Committee had a conference call with Roth, the other members of the Board, management and Company counsel to discuss the outstanding issues on the draft Asset Purchase Agreement.At that meeting, the Company’s counsel reviewed in depth with the Board each of the material provisions of the draft Asset Purchase Agreement.Roth updated the Board regarding the status of the negotiations, the remaining open issues and suggested alternatives.At that meeting it was determined that the Committee and Roth should continue working exclusively with Buyer Parent. On October 20, 2012, representatives of Roth had a telephonic meeting with the Committee, management, the other members of the Board and the Company’s counsel.During this call, representatives of Roth presented its fairness opinion and gave an oral presentation to the Committee and the Board regarding its analysis of the proposed Sale and its fairness, from a financial point of view, to the Company.The Roth representatives also responded to a number of questions raised by the Committee and the Board regarding its analysis and methodology.The Company’s counsel again reviewed each of the material terms of the draft Asset Purchase Agreement and the open issues under the draft relating thereto, which included the methodology of calculating the value of the Company’s inventory for determining the adjustment due to Working Capital, the Buyer’s request for a condition to closing that certain contract counterparties consent to the Company’s or its subsidiary’s assignment of such contracts to Buyer and the timing and methodology of when a termination fee is payable pursuant to Section 9.03 of the Asset Purchase Agreement upon termination of the Asset Purchase Agreement.The Board further discussed the process of seeking Stockholder approval of the Sale and the Asset Purchase Agreement and the liquidation and dissolution of the Company pursuant to the DGCL.The Board discussed the terms of the proposed transaction and the fairness opinion, including the open issues and determined that the Committee, Roth and the Company’s counsel should attempt to negotiate for the terms of the Asset Purchase Agreement it desired, but that if it was unsuccessful in obtaining any changes to any of those terms, the draft Asset Purchase Agreement as presented at the October 19, 2012 meeting was acceptable as presented to the Committee and the Board.The Committee unanimously recommended that the Board consider the Asset Purchase Agreement.After further discussion, the Board unanimously adopted resolutions declaring the Sale and the Asset Purchase Agreement, with such changes in the Asset Purchase Agreement as the officers of the Company executing the same determined acceptable relating to the open points, and the liquidation and dissolution of the Company pursuant to the Plan of Dissolution, to be advisable and in the best interests of the Company’s Stockholders, and recommending that the Stockholders vote in favor of each proposal. On October 21, 2012, representatives of the Committee, Roth, the Company’s counsel, Buyer Parent and its counsel, had several telephone calls pursuant to which the remaining open issues under the Asset Purchase Agreement, including the methodology for valuing inventory for the purpose of determining Working Capital, the removal of the requirement to obtain consent from certain contracts as a condition to close and the timing and methodology of when a termination fee is payable pursuant to Section 9.03 of the Asset Purchase Agreement, were resolved. On October 22, 2012, the Company and the Buyer Parties executed the Asset Purchase Agreement and on October 23, 2012, we filed a Form 8-K announcing the Asset Purchase Agreement and the Plan of Dissolution.Representatives of Roth subsequently contacted the three parties that had submitted indications of interest for the Company or its assets and other strategic and financial buyers regarding the strategic alternative process.Certain of those parties executed confidentiality agreements with the Company and sought additional information regarding a proposed transaction. Page 24 of 51 Table of Contents As of the date of this Proxy Statement, we have not had any other offer from a different potential purchaser of our business or assets since we first publicly announced the Asset Purchase Agreement with Buyer on October 23, 2012. Reasons for the Sale At its meeting on October 20, 2012, our Board determined that the Sale was advisable and fair to, and in the best interests of the Company and its Stockholders and approved the Asset Purchase Agreement and the Sale.Our Board recommends that Stockholders vote “FOR” approval of the Sale at the Meeting. In reaching its decision to approve the Asset Purchase Agreement and to recommend that Stockholders vote to approve the Sale, the Board, in consultation with the Company’s advisors and management, considered a number of factors, including, but not limited to, the other factors described elsewhere in this Proxy Statement as well as the following factors: · the Board’s understanding of and familiarity with, and discussions with our management regarding, the business, operations, management, financial condition, projections, operating losses and future business prospects for the Company (as well as the risks and costs involved in pursuing those prospects); · the Board’s knowledge of the nature of our business, and of the current and prospective competitive, economic, regulatory and operational environment in the retail industry; · our history of operating losses and the Board’s understanding of, and discussions with management regarding, historical and projected performance of the Company; · our inability to pursue acquisitions, and our recent unsuccessful efforts during 2011 and early 2012 to advance discussions with prospective acquisition or merger candidates to develop substantive terms and conditions of a transaction; · our assessment of what prospective buyers are willing to pay for our assets, the likelihood of closing a transaction with them, and the conditions they have imposed; · the financial presentation and written opinion of Roth to the Board as to the fairness, from a financial point of view as of October 20, 2012, of the Sale consideration to be received by the Company; · our expectation that Buyer will hire a large number of our employees; · the support by Capital Southwest Venture Corporation and Patrick F. Hamner, in their respective capacities as Stockholders, of the Sale; · the fact that none of our cash or marketable securities are assets being sold to Buyer in the Sale; · the review by our Board with our legal counsel of the structure of the Sale; · the fact that the representations and warranties involved with the Sale do not survive Closing and the lack of any indemnification obligation or escrow holdback under the Asset Purchase Agreement, and the limited number and type of covenants that survive the Closing for a limited period of time; · the ability of our Board, pursuant to the go-shop and other provisions of the Asset Purchase Agreement, to evaluate any alternative acquisition proposals that we may receive at any time prior to the date of the Meeting, and our ability to terminate the Asset Purchase Agreement (and pay a termination fee upon certain circumstances) if the Board determines in good faith that an alternative acquisition proposal is or is reasonably likely to lead to a Superior Proposal, consistent with the Board’s fiduciary obligations; · the likelihood that the Sale will be completed, including the reasonableness of the conditions to the Sale and the likelihood that the contract and Stockholder approvals necessary to complete the Sale will be obtained; and · that the Sale was subject to approval of holders of at least a majority of the outstanding shares of our Common Stock, and that if such Stockholders did not approve of the transaction terms, the Sale would not close. Page 25 of 51 Table of Contents Our Board also considered potential drawbacks or risks relating to the Sale, including the following risks and potentially negative factors, but determined that these potential risks and factors were outweighed by the expected benefits of the Sale: · the lack of availability of dissenters’ rights of appraisal under Delaware law for Stockholders; · the fact that the assets being sold to Buyer includes all of our inventory and accounts receivable; · the fact that the agreed upon methodology to value inventory for purposes of determining the Company’s Working Capital takes a deduction for certain of the Company’s inventory if such inventory is not sold prior to closing of the Sale; inventory which the Company believes is valued appropriately if it could be held and sold selectively into the market; · the fact that there are third-party contract consents that must be obtained as a condition to closing the Sale and the uncertainties associated with obtaining those consents, which could result in the failure of the Sale to be consummated; · the fact that the Sale must be completed by December 31, 2012 and that the stockholder meeting to approve the Sale must occur by December 21, 2012; · the risks and costs to the Company if the Sale does not close, including the diversion of management and employee attention and disruption in our customer and distributor relationships; · the fact that under the terms of the Asset Purchase Agreement we have to pay Buyer a termination fee of 4.25% of the consideration payable to us if Buyer or the Company terminates the Asset Purchase Agreement in certain circumstances (including our pursuit of a Superior Proposal – although the Board was of the view that the amount of such termination fee was reasonable in the context of termination and similar fees payable in other transactions and in light of the overall terms of the Asset Purchase Agreement, and that the termination fee would not preclude another party from making a competing proposal) (see “Proposal No. 1 – Sale – Summary of Asset Purchase Agreement – Termination Events and Termination Fee” below); and · that certain of our officers and directors may have interests with respect to the Sale in addition to their interests as Stockholders generally (see “Interests of Certain Persons in Matters to be Acted Upon” below). The foregoing discussion is a summary of the information and factors considered by the Board in its consideration of the Sale.In view of the variety of factors, the amount of information considered and the complexity of these matters, the Board did not find it practicable to, and did not attempt to, rank, quantify, make specific assessments of or otherwise assign relative weights to the specific factors considered in reaching its determination.Individual members of the Board may have given different weights to different factors.The Board considered these factors as a whole, and overall considered them to be favorable to, and to support, its determination to unanimously approve the Sale. Opinion of Our Financial Advisor Our Committee retained Roth to opine whether the consideration to be received by the Company upon consummation of the Sale was fair, from a financial point of view, to the Company.On October 20, 2012, during a meeting of the Board, Roth rendered an oral opinion, which was confirmed by delivery of a written opinion dated October 20, 2012, that as of that date and based upon and subject to various considerations set forth in its opinion, the Sale was fair, from a financial point of view, to the Company. The full text of Roth’s opinion, dated October 20, 2012, which describes, among other things, the assumptions made, procedures followed, factors considered and limitations on the review undertaken, is attached as Annex C to this Proxy Statement and is incorporated by reference in its entirety into this Proxy Statement.We encourage all Stockholders to read Roth’s fairness opinion fully.The summary of Roth’s opinion set forth in this Proxy Statement is qualified in its entirety by reference to the full text of the opinion, which is attached as Annex C to this Proxy Statement. In connection with rendering the opinion described above, Roth made such reviews, analyses and inquiries as Roth deemed appropriate, including, among other things, the following actions: · reviewed certain publicly available business and financial information of the Company that it believed to be relevant to its inquiry; · reviewed certain internal financial statements and other financial and operating data concerning the assets to be purchased; · reviewed certain financial forecasts relating to the assets to be purchased prepared by the management of the Company; · discussed the past and current operations, financial condition and prospects of the assets to be purchased with management of the Company; Page 26 of 51 Table of Contents · reviewed the reported prices and trading activity for the Common Stock; · compared the financial performance of the assets to be purchased with that of certain publicly traded companies it deemed relevant; · compared certain financial terms of the Sale in the Asset Purchase Agreement to financial terms, to the extent publicly available, of certain other business combination transactions they deemed relevant; · participated in discussions and negotiations among representatives of the Company and Buyer Parent and their respective advisors; · considered the results of efforts to solicit indications of interest and definitive proposals from third parties with respect to a possible acquisition of the assets to be purchased; and · performed such other analyses and considered such other factors as they deemed appropriate. In arriving at its opinion, Roth relied upon and assumed the accuracy and completeness of all of the financial and other information that was used without assuming any responsibility for any independent verification of any such information.Further, Roth relied upon the assurances of our management that they were not aware of any facts or circumstances that would make any such information inaccurate or misleading.With respect to the financial information and projections utilized, Roth assumed that such information had been reasonably prepared on a basis reflecting the best currently available estimates and judgments, and that such information provided a reasonable basis upon which it could make an analysis and form an opinion.Roth did not make a physical inspection of our properties and facilities and did not make or obtain any valuations or appraisals of our assets and liabilities (contingent or otherwise). Roth also assumed, with the Committee’s consent, that the Sale will be consummated in accordance with the terms set forth in the Asset Purchase Agreement and in compliance with all applicable federal, state and local statutes, rules, regulations and ordinances.Roth also assumed that the representations and warranties of each party in the Asset Purchase Agreement were true and correct, that each party will perform on a timely basis all covenants and agreements required to be performed by it under such agreements and that all conditions to the consummation of the Sale will be satisfied without waiver thereof. Events occurring after the date of Roth’s opinion may affect Roth’s opinion and the assumptions used in preparing it, and Roth did not assume any obligation to update, revise or reaffirm its opinion.Further, Roth’s opinion does not constitute a recommendation to any Stockholder as to how such stockholder should vote with respect to such Sale or any other matter, and should not be relied upon by any such Stockholder. The following is a summary of the material financial analyses delivered by Roth to our Committee and Board in connection with rendering the opinion described above. The following summary, however, does not purport to be a complete description of the financial analyses performed by Roth, nor does the order of analyses described represent relative importance or weight given to those analyses by Roth. Some of the summaries of the financial analyses include information presented in tabular format. The tables must be read together with the full text of each summary and are alone not a complete description of Roth’s financial analyses. Except as otherwise noted, the following quantitative information, to the extent that it is based on market data, is based on market data as it existed on or before October 19, 2012 and is not necessarily indicative of market conditions on the date of this Proxy Statement or thereafter. Historical Stock Trading Analysis. Roth analyzed the value per share of Common Stock and that $13.9 million Purchase Price, when added to the $58.2 million of cash and equivalents held by the Company as of June 30, 2012 (the latest amount publicly available at that time), implied relative to the following: · the closing market price per share of Common Stock on October 19, 2012; · the fifty-two week high and fifty-two week low closing market price per share of Company common stock period ended on October 19, 2012; and · the volume weighted average price, or VWAP, per share of Company common stock for each of the 30-day, 90-day, 180 day and 360-day periods ended on October 19, 2012. The results of these calculations are summarized in the following table: Page 27 of 51 Table of Contents Price Implied Premium (Discount) Closing price on October 19, 2012 $ % 52 Week High Closing Price $ % 52 Week Low Closing Price $ % VWAP Implied Premium 30-day period ended on October 19, 2012 $ % 90-day period ended on October 19, 2012 $ % 180-day period ended on October 19, 2012 $ % 360-day period ended on October 19, 2012 $ % Premiums Paid Analysis Roth analyzed the mean and median premiums paid in 507 acquisitions of publicly traded U.S. and Canadian companies since October 19, 2009, with market capitalizations at the time of acquisition of greater than $50.0 million.For each of the transactions, based on publicly available information obtained from Capital IQ, Roth calculated the premiums of the offer price in the transaction to the target company’s closing stock price one day, one week and one month prior to the announcement of the transaction.The results of these analyses are summarized in the table below: Public Transaction Premiums Paid (3 Years Prior) Mean Median 1 Day Premium % % 1 Week Premium % % 1 Month Premium % % Roth applied the mean and median premiums paid in the transactions described above to the closing share price of the Company’s Common Stock on October 19, 2012, one week prior (October 12, 2012) and one month prior (September 19, 2012) and then analyzed what value the resulting share price implied for the operating assets of the Company.The results of these analyses are summarized in the table below: Implied Value of the Operating Assets ($m) Mean Median October 19, 2012 $ $ 1 Week Premium $ $ 1 Month Premium $ $ Comparable Company Analysis Roth reviewed and compared certain financial information for the Company to corresponding financial information, ratios and public market multiples for the following publicly traded companies in the footwear, apparel and sporting goods industries, which in the exercise of its professional judgment and based on its knowledge of the industries, Roth determined to be relevant to its analysis.Although none of the following companies is identical to the Company, Roth selected these companies because they had publicly traded equity securities and were deemed to be similar to the Company in one or more respects including the nature of their business, level of profitability, historical and projected revenue growth, size and geographic location. · Brown Shoe Co. Inc. · Callaway Golf Co. · Delta Apparel Inc. · JAKKS Pacific, Inc. Page 28 of 51 Table of Contents · K-Swiss Inc. · Perry Ellis International Inc. · Rocky Brands, Inc. · Skechers USA Inc. For purposes of this analysis, Roth analyzed, as of October 19, 2012, the ratio of enterprise value (defined as fully diluted market capitalization plus total debt less cash and cash equivalents) to last 12-month (LTM) revenue and estimated calendar year 2012 revenue, for the comparable companies.The overall observed mean and median LTM revenue and 2012 estimated revenue multiples for the comparable companies were as follows: Mean Median EV / LTM Revenue x x EV / 2012E Revenue x x Roth applied the mean and median multiples to the LTM and projected 2012 revenues of the Company.The results of these analyses are summarized in the table below: Implied Value of the Operating Assets ($m) Mean Median EV / LTM Revenue $ $ EV / 2012E Revenue $ $ Although the selected companies were used for comparison purposes, no business of any selected company was either identical or directly comparable to the Company’s business.Accordingly, Roth’s comparison of selected companies to the Company and analysis of the results of such comparisons was not purely mathematical, but instead necessarily involved complex considerations and judgments concerning differences in financial and operating characteristics and other factors that could affect the relative values of the selected companies and the Company. Precedent Transactions Analysis Roth analyzed certain information relating to selected transactions in the footwear, apparel and sporting goods industries from June 2002 to October 2012.Roth selected the transactions because, in the exercise of its professional judgment, Roth determined the targets in such transactions to be relevant companies having operations and financial performance similar to the Company.The selected transactions analyzed were the following: Announcement Date Acquirer Target 6/2012 · Sequential Brands · DVS 6/2012 · Kenneth D. Cole · Kenneth Cole Productions 6/2012 · Taylor Made Golf · Adams Golf 5/2012 · Wolverine Worldwide, Blum Capital and Golden Gate Capital · Collective Brands 5/2011 · Steve Madden · Topline Corporation 2/2011 · Brown Shoe Co. · American Sporting Goods 10/2008 · Adidas AG · Ashworth 6/2008 · Dorel · PTI Sports 2/2008 · Sun Capital Partners · Kellwood 10/2004 · Bravo Sports · Variflex 7/2004 · Russell Corporation · Huffy Sports 3/2003 · Tecnica · Rollerblade 6/2002 · Globe International · Kubik Page 29 of 51 Table of Contents For each of the selected transactions, Roth calculated and compared the resulting enterprise value in the transaction as a multiple of LTM EBITDA.The multiples for the selected transactions were based on publicly available information at the time of the relevant transaction.The overall mean and median LTM revenue multiples for the selected transactions were as follows: Mean Median LTM Revenue x x Roth applied the mean and median multiples to the LTM revenues of the Company.The results of this analysis is summarized in the table below: Implied Value of the Operating Assets ($m) Mean Median EV / LTM Revenue $ $ No company or transaction utilized in the precedent transactions analysis is identical to the Company or to the proposed Asset Purchase Agreement. In evaluating the precedent transactions and selecting implied multiples, Roth made judgments and assumptions concerning differences in financial and operating characteristics and other factors that could affect the relative values of the selected transactions and the Company. Miscellaneous The preparation of a financial opinion is a complex process and is not necessarily susceptible to a partial analysis or summary description.The fact that any specific analysis has been referred to in the summary above is not meant to indicate that such analysis was given greater weight than any other analysis referred to in the summary.No single result or method of analysis, including whether or not a specific result or analysis compared favorably to the implied transaction value of the Sale, was dispositive of Roth’s opinion.Rather, in arriving at its opinion, Roth considered the results of all of its analyses as a whole and did not attribute any particular weight to any analysis or factor it considered.Roth believes that selecting any portion of its analyses, without considering all analyses as a whole, would create an incomplete view of the process underlying its analyses and opinion.In addition, Roth may have deemed various assumptions more or less probable than other assumptions. As a result, the ranges of valuations resulting from any particular analysis described above should not be taken to be Roth’s view of the actual value of operating assets of the Company. In performing its analyses, Roth made numerous assumptions with respect to industry performance, general business and economic conditions and other matters. Many of these assumptions are beyond the control of the Company.Roth was advised by the management of the Company that the operations of the Company had declined since the preparation by management of its three-year financial forecast, and, accordingly, that the three-year financial forecast was no longer reflective of management’s best currently available estimates and judgments as to the future financial results and condition of the Company and should not be relied upon for purposes of Roth’s analyses and opinion.In addition, Roth was advised by the management of the Company that it had not prepared updated financial forecasts beyond fiscal year 2012.Given the absence of a long-term forecast that the management of the Company believes was reliable for the purposes of Roth’s analyses and opinion, Roth did not perform an analysis of the estimated present value of the future cash flows of the Company. Roth was engaged by the Company to act as its financial advisor in connection with the Sale.In connection with this engagement, the Company has agreed to pay Roth an aggregate fee of $750,000, of which $100,000 was payable upon delivery of Roth’s prior opinion in connection with the Sale on October 20, 2012, and $650,000 is contingent upon the consummation of the Sale.The Company also has agreed to indemnify Roth against certain liabilities, and to reimburse Roth for certain expenses, which are related to or result from Roth’s engagement.Other than this engagement, during the two years preceding October 20, 2012, the date of Roth’s opinion, Roth has not had any material relationship with the Company for which compensation has been received or is intended to be received. Roth, as part of its investment banking business, is regularly engaged in the valuation of entities’ businesses and their securities in connection with mergers and acquisitions, negotiated underwritings, secondary distributions of listed and unlisted securities, private placements and valuations for estate, corporate and other purposes.Roth is a full service securities firm engaged in securities trading and brokerage activities, as well as providing investment banking and other financial services.In the ordinary course of business, Roth and its affiliates may acquire, hold or sell, for its and its affiliates’ own accounts and for the accounts of customers, equity securities of the Company, and, accordingly, may at any time hold a long or a short position in such securities. Page 30 of 51 Table of Contents Summary of Asset Purchase Agreement Purchase Price The aggregate Purchase Price for the purchased assets under the Asset Purchase Agreement will be $13,900,000 in cash, plus the assumption of certain specified liabilities, all subject to an adjustment based upon the Working Capital of the Seller Parties as of the Closing Date.If the Working Capital is less than the Working Capital Target of $11,450,000, the Purchase Price will be decreased dollar for dollar.If the Working Capital is more than $11,600,000, the Purchase Price will be increased dollar for dollar.An annex to the Asset Purchase Agreement provides a mechanism to value certain items in our inventory that Buyer believes should be valued at less than what the Company has reflected on its books and records.If the Company is unable to sell any of that inventory prior to the closing of the Sale, the impact to Working Capital would be a reduction in the Purchase Price of approximately $900,000.It is estimated currently that if the closing of the Sale were to occur as of December 13, 2012 our Working Capital would be between $9.64 million and $10.05 million, which would result in the Purchase Price being decreased by between $1.40 million and $1.81 million ($11.45 million minus $9.64 million and $10.05 million, respectively) to between $12.09 million and $12.50 million.The mechanics of these adjustments to the Purchase Price are more specifically described in the Asset Purchase Agreement. If the Stockholders approve the Sale and the Plan of Dissolution, subject to the calculation of the Working Capitaland any adjustment to the Purchase Price, the satisfaction of the liabilities of the Company and its subsidiaries pursuant to the Plan of Dissolution and certain assumptions, the Company currently estimates that the net proceeds available for distribution to the Stockholders after the satisfaction of the Company and its subsidiaries’ liabilities and the completion of the Winding Up will be between $62.5 million and $66.5 million in the aggregate, or approximately $2.23 to $2.37 per share of Common Stock (based on the number of outstanding shares of Common Stock on the date hereof plus the additional shares of Common Stock to be issued upon vesting of certain restricted stock units awards, as described in “Proposal No. 4 – Advisory Vote on Change in Control Compensation” below).The Company anticipates (on the same basis) that approximately $2.00 per share of Common Stock will be distributed to Stockholders in an initial distribution within 30 days after the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State, followed by one or more additional distributions to the Stockholders, subject to the amount of a contingency reserve and the Company’s obligation under the Asset Purchase Agreement to maintain, until the Working Capital Adjustment is finalized, funds sufficient to pay all liabilities of the Seller Parties that are not being assumed by the Buyer Parties when they become due, plus immediately available funds equal to at least $5 million, and other actions to be taken pursuant to the Plan of Dissolution. Representation and Warranties The Asset Purchase Agreement contains a number of representations and warranties of the Seller Parties to the Buyer Parties relating to, among other things:organization of the Seller Parties; authority of the Seller Parties; conflicts and consents; periodic reporting with the Commission and financial statements; the absence of undisclosed liabilities; the absence of certain changes and certain events; material contracts; title to the purchased assets; condition and sufficiency of assets; real property; intellectual property; inventory; accounts receivable; customers and suppliers; insurance; legal proceedings and Governmental Orders; compliance with laws and permits; environmental matters; employee benefit matters; employment matters; taxes; product liability claims; transactions with affiliates; brokers; vote required for the Sale; state anti-takeover statutes; solvency; and voting agreements. The Asset Purchase Agreement contains a number of representations and warranties of the Buyer Parties to the Seller Parties relating to, among other things: organization of the Buyer Parties; authority of the Buyer Parties; conflicts and consents; brokers; legal proceedings; financing; disclaimers of representations and warranties; and independent investigation. The representations, warranties and covenants of the Seller Parties contained in the Asset Purchase Agreement have been made solely for the benefit of the Buyer Parties under the Asset Purchase Agreement. The Stockholders are not third-party beneficiaries under the Asset Purchase Agreement.Further, the representations and warranties of the Seller Parties in the Asset Purchase Agreement (a) have been made only for purposes of the Asset Purchase Agreement; (b) are qualified by disclosures made to the Buyer Parties in connection with the Asset Purchase Agreement; and (c) are subject to materiality qualifications contained in the Asset Purchase Agreement which may differ from what may be viewed as material by the Stockholders. Closing Conditions The Asset Purchase Agreement contains conditions precedent to the obligations of the Buyer Parties to complete the Sale (each of which may be waived by Buyer at or before Closing), including, without limitation: · the representations and warranties of the Seller Parties in the Asset Purchase Agreement, the other Transaction Documents, and any certificate or other writing delivered pursuant to the Asset Purchase Agreement must be true and correct in all material respects on and as of the date of signing the Asset Purchase Agreement and on the Closing Date (subject to certain exceptions); Page 31 of 51 Table of Contents · the Seller Parties’ performance in all material respects of their respective agreements, covenants and conditions set forth in the Asset Purchase Agreement and the other Transaction Documents, as applicable, on or before the Closing Date; · the absence of a Governmental Order making the Sale illegal, or otherwise restraining or prohibiting the consummation of the Sale, or causing the Sale to be rescinded following its completion; · the Seller Parties receiving all approvals, consents, and waivers that are necessary to consummate the Sale, unless the failure to receive the foregoing (except the approval of the Sale by the Stockholders) would not result in a Material Adverse Effect or materially adversely affect the Seller Parties’ ability to perform their respective obligations under the Asset Purchase Agreement; · the absence of a Material Adverse Effect; · the delivery of the signatures, certificates, instruments and other deliverables by the Seller Parties that are contemplated by the Asset Purchase Agreement; and · the absence of Encumbrances relating to the purchased assets, other than certain specified Permitted Encumbrances. The Asset Purchase Agreement contains conditions precedent to the obligations of the Seller Parties to complete the Sale (each of which may be waived by Heelys Parent at or before Closing), including, without limitation: · the representations and warranties of the Buyer Parties in the Asset Purchase Agreement, the other Transaction Documents, and any certificate or other writing delivered pursuant to the Asset Purchase Agreement must be true and correct in all material respects on and as of the date of signing the Asset Purchase Agreement and on the Closing Date (subject to certain exceptions); · the Buyer Parties’ performance in all material respects of their respective agreements, covenants and conditions set forth in the Asset Purchase Agreement and the other Transaction Documents, as applicable, on or before the Closing Date; · the absence of a Governmental Order making the Sale illegal, or otherwise restraining or prohibiting the consummation of the Sale, or causing the Sale to be rescinded following its completion; · the delivery of the signatures, certificates, instruments and other deliverables by the Buyer Parties that are contemplated by the Asset Purchase Agreement; · the approval of the Sale by the holders of a majority of the Company’s outstanding shares of common stock; and · the delivery of the signatures, certificates, instruments, and other deliverables by the Buyer Parties that are contemplated by the Asset Purchase Agreement. Covenants The Asset Purchase Agreement contains numerous covenants of the Seller Parties and the Buyer Parties during the period up to and including the Closing Date.The covenants that are specific to the Seller Parties generally relate to, among other things: the conduct of the Seller Parties’ business operations before the Closing; providing the Buyer Parties with access to, and deliveries of, certain information; holding the Meeting and soliciting proxies to the Stockholders to obtain the approval of the Sale by the Stockholders; notifications to Buyer of certain events; certain employee matters; keeping certain information concerning the Seller Parties’ business and other matters confidential;non-solicitation of persons who are offered employment by the Buyer Parties; and the Seller Parties’ termination of certain intercompany contracts relating to licensing of intellectual property and distribution. The Asset Purchase Agreement contains additional covenants of the Seller Parties and the Buyer Parties relating to, among other things: making notices to, and obtaining consents, authorizations, orders, and approvals from, Governmental Authorities in connection with the Sale; using commercial reasonable efforts to take such actions as are necessary to expeditiously satisfy the closing conditions of the parties; making public announcements of the Asset Purchase Agreement and the Sale; payment of Taxes and fees incurred in connection with the Asset Purchase Agreement and the other Transaction Documents; access to retained books and records; the execution and delivery of certain documents and the taking of certain actions to effect the Sale; and remitting certain accounts receivable to the other parties from and after the Closing. Under the Asset Purchase Agreement, the Company must maintain for a period of time available funds sufficient to pay all liabilities of the Seller Parties that are not being assumed by the Buyer Parties when they become due, plus immediately available funds equal to at least $5 million.The Company must additionally file with or furnish to the Commission, on a timely basis, all required registration statements, certifications, reports (including annual, quarterly and periodic reports) and proxy statements. Page 32 of 51 Table of Contents Go-Shop; No-Shop For the 30-day period after the date of the Asset Purchase Agreement, the Seller Parties are permitted to initiate, solicit, and encourage inquiries, proposals, or offers that could constitute an alternative transaction proposal (or engage in other efforts or attempts that could lead to an alternative transaction proposal), including by way of providing access to non-public information pursuant to (but only pursuant to) one or more confidentiality agreements that meet certain requirements set forth in the Asset Purchase Agreement. After the expiration of such go-shop period, the Seller Parties must cease all such activities, and, until the Closing Date, must not solicit, initiate, or knowingly facilitate or encourage (including by way of furnishing non-public information) any inquiries regarding, or the making of any proposal or offer that constitutes, or could reasonably be expected to lead to, an alternative acquisition proposal, or engage in, continue, or otherwise participate in any discussions or negotiations regarding, or furnish to any other person information in connection with or for the purpose of encouraging or facilitating, an alternative transaction proposal, or enter into any letter of intent, agreement, or agreement in principle with respect to an alternative transaction proposal, subject to limited exceptions. Notwithstanding the no-shop provisions of the Asset Purchase Agreement described in the immediately preceding paragraph, during the period commencing on the No-Shop Start Date and ending on the date of receipt of the approval of the Sale by the Stockholders, under the Asset Purchase Agreement, the Seller Parties may, under certain circumstances, provide information to and participate in discussions or negotiations with third parties with respect to certain alternative transaction proposals that the Board has determined are or would lead to a bona fide written alternative transaction proposal that the Board or a committee thereof has determined, after consultation with its outside legal counsel and financial advisors, in its good faith judgment is reasonably likely to be consummated in accordance with its terms, taking into account all legal, regulatory, and financial aspects (including certainty of closing) of the proposal and the person making the proposal, and, if consummated, would result in a transaction more favorable to the Stockholders than the transactions contemplated by the Asset Purchase Agreement (including any revisions to the terms of the Asset Purchase Agreement proposed by the Buyer Parties in response to such proposal or otherwise), subject to certain other criteria set forth in the Asset Purchase Agreement.If, during this period, the Board determines to pursue a Superior Proposal in accordance with the Asset Purchase Agreement, the Asset Purchase Agreement requires, among other things, that the Seller Parties give Buyer prior notice of such determination, along with supporting documentation with respect to such Superior Proposal, and the opportunity to propose revisions to the Asset Purchase Agreement such that the Superior Proposal would no longer constitute a Superior Proposal. Termination Events and Termination Fee The Asset Purchase Agreement may be terminated at any time before the Closing upon the mutual consent of Buyer and Heelys Parent.In addition, the Asset Purchase Agreement may be terminated by Buyer upon the occurrence of certain events, including, without limitation, the following: · there has been an uncured breach, inaccuracy in, or failure to perform any representation, warranty, covenant or agreement made by the Seller Parties pursuant to the Asset Purchase Agreement that would give rise to the failure of any of Buyer’s closing conditions, if Buyer is not in material breach of any provision of the Asset Purchase Agreement; · Buyer’s closing conditions have not been, or it becomes apparent that any of such conditions will not be, fulfilled by December 31, 2012 (the “Drop-Dead Date”), unless Buyer is responsible for such failure to comply with such conditions; · the approval of the Sale by the Stockholders is not obtained; · the Board or the Seller Parties take certain specified actions with respect to, among other things, pursuing entry into an alternative transaction similar to the Sale with a third-party, or if the Company fails to hold the Meeting within ten business days before the Drop-Dead Date; or · there shall be any law that makes consummation of the Sale illegal or otherwise prohibited or there shall be any Governmental Order restraining or enjoining the Sale, and such Governmental Order shall have become final and non-appealable. The Company, acting as the Seller Parties’ Representative may terminate the Asset Purchase Agreement upon the occurrence of certain events, including, without limitation, the following: · there has been an uncured breach, inaccuracy in, or failure to perform any representation, warranty, covenant or agreement made by Buyer pursuant to the Asset Purchase Agreement that would give rise to the failure of any of the Seller Parties’ closing conditions, if the Seller Parties are not in material breach of any provision of the Asset Purchase Agreement; · the Seller Parties’ closing conditions have not been, or it becomes apparent that any of such conditions will not be, fulfilled by the Drop-Dead Date, unless the Seller Parties are responsible for such failure to comply with such conditions; · the approval of the Sale by the Stockholders is not obtained; provided, that the Seller Parties may not terminate the Asset Purchase Agreement for failure to obtain the approval of the Sale by the Stockholders if any of the Seller Parties has breached in any material respect its obligations under the Asset Purchase Agreement in any manner that proximately contributed to the failure to obtain the approval of the Sale by the Stockholders; Page 33 of 51 Table of Contents · before receipt of the approval of the Sale by the Stockholders the Seller Parties enter into a definitive agreement relating to an alternative transaction proposal with a third-party that constitutes a Superior Proposal, subject to payment of the applicable termination fee due to Buyer; or · there shall be any law that makes consummation of the Sale illegal or otherwise prohibited or there shall be any Governmental Order restraining or enjoining the Sale, and such Governmental Order shall have become final and non-appealable. If (a) Buyer terminates the Asset Purchase Agreement because (i) there has been an uncured breach, inaccuracy in, or failure to perform any representation, warranty, covenant or agreement made by the Seller Parties pursuant to the Asset Purchase Agreement that would give rise to the failure of any of the Buyer’s closing conditions, and Buyer is not in material breach of any provision of the Asset Purchase Agreement, or (ii) the Board or the Seller Parties take certain specified actions with respect to, among other things, pursuing entry into an alternative transaction similar to the Sale with a third-party, or because the Company fails to hold the Meeting within ten business days before the Drop-Dead Date, (b) the Seller Parties terminate the Asset Purchase Agreement to enter into a transaction that constitutes a Superior Proposal, (c) the Seller Parties do not consummate the Sale by the Drop-Dead Date and such failure constitutes a breach of the Asset Purchase Agreement or (d) Buyer or the Seller Parties terminate the Asset Purchase Agreement because of a failure to obtain the approval of the Sale by the Stockholders, and in the case of clauses (a), (c), and (d), at any time during the six-month period following such termination of the Asset Purchase Agreement, one or more of the Seller Parties accepts any alternative transaction proposal or enters into a definitive agreement with respect to an alternative transaction proposal, the Seller Parties must pay to Buyer (x) in the case of a termination described in clauses (a), (b), or (c) above, no later than five business days after receipt of written demand, a termination fee equal to 4.25% of the aggregate consideration payable pursuant to the alternative transaction proposal, or (y) in the case of a termination described in clause (d), no later than five business days after the receipt of any consideration pursuant to the alternative transaction, a termination fee equal to 4.25% of any such consideration received in such alternative transaction.The calculation of either such termination fee excludes any consideration to the extent attributable to cash, cash equivalents or marketable securities being sold to the third-party. Survival Subject to certain exceptions, under the Asset Purchase Agreement, the representations, warranties and covenants in the Asset Purchase Agreement do not survive the Closing Date.The covenants in the Asset Purchase Agreement that survive the Closing Date relate to, among others, the following matters: the provisions governing the adjustments to the Purchase Price; allocation of the Purchase Price and ad valorem taxes; third party consents; covenants relating to employees and employee benefits; confidentiality; non-solicitation of certain employees; breaches of certain covenants; governmental approvals and consents; receivables; transfer taxes; access to retained books and records; and cash retention. In addition, absent fraud or intentional misrepresentation with intent to defraud, the Buyer Parties have no right of recovery against any of the Seller Parties under the Asset Purchase Agreement resulting from any breach of any representation, warranty, or covenant (other than the specified surviving obligations) contained in Asset Purchase Agreement. Voting Agreements Capital Southwest Venture Corporation, which currently owns 9,317,310 shares of the Company’s common stock, or approximately 33.79% of the Company’s current issued and outstanding common stock, and Patrick F. Hamner, one of the Company’s directors who currently owns 363,150 shares of the Common Stock, or 1.3% of our current issued and outstanding Common Stock (and who holds currently exercisable options to purchase, at a price of $4.05 per share, approximately 2.9% more of our current issued and outstanding Common Stock), entered into voting agreements with Buyer on October 22, 2012, pursuant to which they agreed, among other things, to vote their shares in favor of the Sale and grant to Buyer an irrevocable proxy with respect to their respective shares covered by the voting agreements.The Company is a party to these voting agreements for the limited purposes of agreeing to (a) instruct its transfer agent to restrict transfer of the Covered Shares during the term of the Asset Purchase Agreement, (b) take certain actions with respect to such transfer restrictions upon any termination of the Asset Purchase Agreement,and (c) not take any action in contravention of the voting agreements. The foregoing description of such voting agreements and the Company’s obligations therein does not purport to be complete and is qualified in its entirety by reference to the full text of the respective voting agreements entered into by the referenced parties, copies of which are attached as Exhibit 10.2 and Exhibit 10.3 to our Current Report on Form 8-K filed with the Commission on October 23, 2012 and incorporated herein by reference. Page 34 of 51 Table of Contents Stockholder Distributions Assuming the Stockholders approve the Sale and the Plan of Dissolution,the timing and amount of any distributions to Stockholders upon any consummation of the Sale will depend upon, among other factors, the timing of the Company’s subsidiaries performing all of their obligations and requirements and subsequently making a liquidating distribution to the Company consisting of the balance of cash available to those subsidiaries after the closing of the Sale and payment of all liabilities and obligations.See “Risk Factors” above. If the Stockholders approve the Sale and the Plan of Dissolution, subject to the calculation of the Working Capitaland any adjustment to the Purchase Price resulting from that calculation, the satisfaction of the liabilities of the Company and its subsidiaries pursuant to the Plan of Dissolution and certain assumptions, the Company currently estimates that the net proceeds available for distribution to the Stockholders after the satisfaction of the Company and its subsidiaries’ liabilities and the completion of the Winding Up will be between $62.5 million and $66.5 million in the aggregate, or approximately $2.23 to $2.37 per share of Common Stock (based on the number of outstanding shares of Common Stock on the date hereof plus the additional shares of Common Stock to be issued upon vesting of certain restricted stock units awards, as described in “Proposal No. 4 – Advisory Vote on Change in Control Compensation” below).The Company anticipates (on the same basis) that approximately $2.00 per share of Common Stock will be distributed to Stockholders in an initial distribution after the filing of a Certificate of Dissolution with the Delaware Secretary of State, followed by one or more additional distributions to the Stockholders, subject to the amount of a contingency reserve and the Company’s obligation under the Asset Purchase Agreement to maintain, until the Working Capital Adjustment is finalized, funds sufficient to pay all liabilities of the Seller Parties that are not being assumed by the Buyer Parties when they become due, plus immediately available funds equal to at least $5 million, and other actions to be taken pursuant to the Plan of Dissolution. The Company currently anticipates that the initial distribution to the Stockholders will occur within 30 days after the Company’s filing of a Certificate of Dissolution with the Delaware Secretary of State, assuming the Stockholders approve the Sale and the Winding Up, and that the Sale is consummated. The following table sets forth the Company’s basis for calculating its estimate of the aggregate amount of net proceeds that may be available for distribution to Stockholders in connection with the Sale and Winding Up.The following table is based upon various assumptions and estimates of certain liabilities and is for illustrative purposes only.If any of our assumptions or estimates prove to be incorrect, Stockholders may ultimately receive substantially more or less cash from the Company or none at all.We do not plan to resolicit Stockholder approval for the Sale or the Winding Up even upon the occurrence of events that would cause the value of the assets ultimately distributed to Stockholders to change significantly from the estimates set forth in this Proxy Statement. Based on the assumptions set forth below, among others, we estimate that the amount available for distribution to Stockholders will be approximately between $62.5 million and $66.5 million in the aggregate, or approximately $2.23 to $2.37 per share of Common Stock.This estimate of the aggregate proceeds that may be available for distribution to our Stockholders assumes, among other things, that: · the Winding Up will be completed by December 2013; · the Commission grants us relief from continued filing obligations under the Exchange Act; · there will be no unknown or unanticipated claims and contingencies that arise between the date of this Proxy Statement and the date of any final distribution to Stockholders; and · the amount of our anticipated liabilities at the approval of the Plan of Dissolution will not exceed the estimates contained in the table below. Any one or more of these assumptions may prove to be wrong, which could reduce the amount available to distribute to our Stockholders. Low High Estimated Cash, Cash Equivalents and Marketable Securities as of December 13, 2012 $ $ Estimated Cash Proceeds and (Outlays) Proceeds from assumed exercises of in-the-money options $
